Exhibit 10.6

February 8, 2012

ZEPHYR FARMS LIMITED

as Borrower

and

SAMSUNG HEAVY INDUSTRIES CO., LTD.

as Lender

 

 

CREDIT AGREEMENT

relating to

10 MW Wind Generation Facility in Brooke-Alvinston Township, Lambton County,
Ontario

 

 



--------------------------------------------------------------------------------

CONTENTS

 

CLAUSE

        PAGE  

1.

  DEFINITIONS AND INTERPRETATION      2     

1.1

 

Definitions

     2     

1.2

 

Construction

     17     

1.3

 

Successors and Assigns

     18     

1.4

 

Miscellaneous

     18     

1.5

 

Supremacy

     19   

2.

  THE FACILITY      19     

2.1

 

Statement of Commitment

     19   

3.

  DRAWDOWN OF ADVANCES      19     

3.1

 

Drawing of Advances

     19     

3.2

 

Completion of Drawdown Notice

     19     

3.3

 

Reliance on Drawdown Notices

     20   

4.

  PURPOSE AND FUNDING      20   

5.

  CONDITIONS PRECEDENT      20     

5.1

 

Conditions Precedent

     20     

5.2

 

Further Conditions Precedent

     20   

6.

  AVAILABILITY      20     

6.1

 

Availability Period

     20     

6.2

 

End of Availability Period

     21   

7.

  REPAYMENT      21   

8.

  PREPAYMENT AND CANCELLATION      21     

8.1

 

Voluntary Prepayment

     21     

8.2

 

Mandatory Prepayments

     21     

8.3

 

Miscellaneous Provisions

     22   

9.

  INTEREST PERIODS      22     

9.1

 

Duration

     22     

9.2

 

Non-Business Days

     23     

9.3

 

Other Adjustments

     23   

10.

  INTEREST      23     

10.1

 

Interest Rate

     23     

10.2

 

Due Dates

     24     

10.3

 

Default Interest

     24   

11.

  [intentionally omitted]      24   

12.

  PAYMENTS      24     

12.1

 

Payments

     24     

12.2

 

Funds

     24     

12.3

 

Currency

     24   



--------------------------------------------------------------------------------

CONTENTS

 

CLAUSE

        PAGE    

12.4

 

Set-off and Counterclaim

     24     

12.5

 

Non-Business Days

     25   

13.

  TAXES      25     

13.1

 

Gross-up

     25     

13.2

 

Stamp Duty

     25     

13.3

 

Tax Receipts

     25   

14.

  TAX CREDITS      26   

15.

  [Intentionally omitted]      26   

16.

  ILLEGALITY AND MITIGATION      26     

16.1

 

Illegality

     26     

16.2

 

Mitigation

     27   

17.

  REPRESENTATIONS AND WARRANTIES      27     

17.1

 

Corporate Existence

     27     

17.2

 

Powers and Authority

     27     

17.3

 

Legal Validity

     27     

17.4

 

Governing law

     28     

17.5

 

Non-Conflict

     28     

17.6

 

No Amendment

     28     

17.7

 

No Default

     28     

17.8

 

Authorisations

     28     

17.9

 

Other Indebtedness

     29     

17.10

 

Valid Title

     29     

17.11

 

Contingent Liabilities

     29     

17.12

 

Stamp Duties

     30     

17.13

 

[intentionally omitted]

     30     

17.14

 

Accounts

     30     

17.15

 

Litigation

     30     

17.16

 

Information

     30     

17.17

 

Project Documents

     31     

17.18

 

Intellectual Property

     31     

17.19

 

Encumbrances

     31     

17.20

 

[intentionally omitted]

     31     

17.21

 

Project Insurances

     31     

17.22

 

No Other Business

     31     

17.23

 

No Force Majeure

     32     

17.24

 

Taxes

     32     

17.25

 

Availability of Utility Services

     32     

17.26

 

Environmental

     32     

17.27

 

Sufficiency of Project Documents

     33     

17.28

 

Pro Forma Income and Cash Flow Satement

     33     

17.29

 

Project

     34     

17.30

 

Transactions with Affiliates

     34     

17.31

 

Continuing Representation and Warranty

     34     

17.32

 

Acknowledgement of Reliance

     35   



--------------------------------------------------------------------------------

CONTENTS

 

CLAUSE

        PAGE  

18.

  AFFIRMATIVE COVENANTS      35     

18.1

 

Information

     35     

18.2

 

Inspection

     37     

18.3

 

General Corporate

     37     

18.4

 

Compliance with Laws

     37     

18.5

 

Environmental Covenants

     38     

18.6

 

The Facility

     38     

18.7

 

Maintenance of Title and Encumbrances

     38     

18.8

 

Taxes; Tax Exemptions

     39     

18.9

 

Project Documents

     39     

18.10

 

Performance of Obligations

     40     

18.11

 

Replacement of Auditors

     40     

18.12

 

Operation of the Project

     40     

18.13

 

Encumbrances

     40     

18.14

 

Project Insurance

     41     

18.15

 

Debt Service Reserve Requirement

     42     

18.16

 

O&M Agreement and O&M Contractor

     42   

19.

  NEGATIVE COVENANTS      43     

19.1

 

Shares and Dividends

     43     

19.2

 

Amendment of Constitutional Documents

     43     

19.3

 

Financial and Other Transactions

     44     

19.4

 

Settlements

     45   

20.

  EVENTS OF DEFAULT      46     

20.1

 

Non-Payment

     46     

20.2

 

Breach of Other Obligations

     46     

20.3

 

Misrepresentation

     46     

20.4

 

Cross-Default

     47     

20.5

 

Insolvency

     47     

20.6

 

Judgments

     48     

20.7

 

Cessation of Business

     48     

20.8

 

Major Project Documents

     48     

20.9

 

Illegality

     49     

20.10

 

Effectiveness of Security

     49     

20.11

 

Abandonment; Damage

     49     

20.12

 

Nationalisation

     50     

20.13

 

Approvals

     50     

20.14

 

Project Insurance

     50     

20.15

 

Force Majeure

     50     

20.16

 

Environmental Matters

     50     

20.17

 

Material Adverse Effect

     50     

20.18

 

Audit qualification

     51     

20.19

 

Remedies

     51   

21.

  EXPENSES      51     

21.1

 

Enforcement Costs

     51   

22.

  [intentionally omitted]      51   

23.

  INDEMNITIES      51     

23.1

 

Currency Indemnity

     51   



--------------------------------------------------------------------------------

CONTENTS

 

CLAUSE

        PAGE    

23.2

 

Other Indemnities

     52   

24.

  EVIDENCE AND CALCULATIONS      52     

24.1

 

Calculations

     52   

25.

  WAIVERS AND AMENDMENTS      52     

25.1

 

Waivers and Remedies Cumulative

     52     

25.2

 

Amendments

     53   

26.

  CHANGES TO THE PARTIES      53     

26.1

 

Transfers by Borrower

     53     

26.2

 

Transfers by the Lender

     53     

26.3

 

No Extra Cost

     53   

27.

  DISCLOSURE OF INFORMATION      53   

28.

  SET-OFF      54   

29.

  SEVERABILITY      54   

30.

  COUNTERPARTS      54   

31.

  NOTICES      54     

31.1

 

Giving of Notices

     54     

31.2

 

Addresses for Notices

     55   

32.

  LANGUAGE      55   

33.

  JURISDICTION      56     

33.1

 

Submission

     56     

33.2

 

Forum Convenience and Enforcement Abroad

     56     

33.3

 

Non-Exclusivity

     56   

34.

  GOVERNING LAW      56   

35.

  ENTIRE AGREEMENT      56   

SCHEDULE 1 CONDITIONS PRECEDENT

     1    SCHEDULE 2 MATERIAL GOVERNMENT APPROVALS REQUIRED TO BE OBTAINED ON OR
PRIOR TO THE DRAWDOWN DATE      3   

SCHEDULE 3 REPAYMENT SCHEDULE

     4   

SCHEDULE 4 FORM OF DRAWDOWN NOTICE

     5   



--------------------------------------------------------------------------------

THIS CREDIT AGREEMENT is dated as of [—] 2010 and made

AMONG

 

(1) ZEPHYR FARM LIMITED, a corporation organized and existing under the laws of
Ontario, Canada with a principal place of business at 2700 Matheson Blvd. East,
Suite 300, West Tower, Mississauga, Ontario, as borrower (the “Borrower” which
term shall include its successors, permitted transferees and permitted assigns);
and

 

(2) SAMSUNG HEAVY INDUSTRIES CO., LTD., a corporate established and existing
under the laws of the Republic of Korea, having its registered offices at
Samsung Life Insurance Seocho Tower 1321-15, Seocho-Dong, Seocho-Gu, Seoul
137-857, Korea, as lender (the “Lender” which term shall include its successors,
permitted transferees and permitted assigns).

WHEREAS:

 

(A) The Borrower is the owner of a 10 MW wind power project in Brooke-Alvinston
Township, Lambton County, Ontario. Canada (the “Project”);

 

(B) The Borrower and the Lender entered into a certain Credit Advance Agreement
and a Term Sheet of Credit Agreements, each dated June 30, 2010 (collectively,
the “Advance Agreements” as amended from time to time), for the financing of the
Project whereby the Lender agreed to make available a credit facility and other
financial accommodations to the Borrower;

 

(C) The Borrower, Oneworld Energy Inc. (the “Guarantor”), Green Breeze Energy
Inc. (“GBE”) and the Lender entered into a certain Letter Agreement on July 19,
2010 (the “Letter Agreement” as amended from time to time and together with the
Advance Agreements, the “Credit Advance Agreement”) supplementing the Credit
Advance Agreement;

 

(D) Pursuant to the Credit Advance Agreement, Draw Down 1, Draw Down 2 and Draw
Down 3 (as such terms are defined in the Credit Advance Agreement) in the
amounts of CAD 631,948, CAD 252,952 and CAD 460,900, respectively, were made
available to the Borrower by the Lender on July 22, 2010, August 20, 2010 and
September 15, 2010, respectively (collectively, the “Advance Facilities”);

 

(E) As a condition precedent to the effectiveness of the Credit Advance
Agreement, the Guarantor entered into a Guarantee Agreement on July 20, 2010 in
favor of the Lender (the “Guarantee”);

 

(F) As security for the Guarantor’s obligation under the Guarantee, the
Borrower, the Lender, the Guarantor and Oneworld Solar Corp. entered into a
Pledge Agreement on July 20, 2010 (the “Pledge Agreement”) whereby the Guarantor
pledged the outstanding Equity Securities (as defined therein) of Oneworld Solar
Corp. to the Lender; and

 

(G) This Agreement is intended replace the Credit Advance Agreement in its
entirety.

 

1



--------------------------------------------------------------------------------

IT IS AGREED as follows:

 

1. DEFINITIONS AND INTERPRETATION

 

1.1 Definitions

In this Agreement save as otherwise specifically provided the following terms
have the following meanings:

 

“Abandonment”   

means:

   (a)    any abandonment of the Project; or    (b)    placing the entire
Project on a “care and maintenance” only basis for a period in excess of
forty-five (45) days (for this purpose, a "care and maintenance only basis”
means the Borrower ceasing all generation of energy by the Project and
performing only essential maintenance designed to preserve the integrity and
operability of the Project Assets). “Additional Project Document”    means any
agreement entered into by, and creating rights in favour of or obligations on,
the Borrower in connection with the Project (other than a Major Project
Document) which agreement has a term of two (2) years or more, or, is of an
aggregate value in excess of CAD 100 000. “Advance”    means a cash advance
under the Facility made pursuant to this Agreement. “Affiliate”    means with
respect to a specified person, a Subsidiary or a Holding Corporation of that
person or any other Subsidiary of that Holding Corporation. “Ancillary
Facilities”    means all parts of the Plant other than the Generating Facility.
“Applicable Accounting Standards”    means generally accepted accounting
principles as in effect from time to time in Canada. “Applicable Law”    means
any law (including any customary law), constitutional law, any statute,
regulation, resolution, rule, treaty (having the force of law), ordinance,
order, decree or directive and any official interpretation of any of the
foregoing (whether or not having the force of law but, if not having the force
of law, being such that compliance therewith would customarily be required) by
any relevant Governmental Authority, now or at any time in effect. “Availability
Period”    means the period commencing on the date of effectiveness of this
Agreement and ending on the earlier of:       (a)    the date on which the
Facility is fully drawn, cancelled or terminated under the provisions of this
Agreement; and

 

2



--------------------------------------------------------------------------------

      (b)    June 30, 2012 “Advance Facilities”    means the facilities that
were made available to the Borrower by the Lender prior to the date of this
Agreement in the aggregate amount of CAD 1,345,800 pursuant to the Credit
Advance Agreement; “Break Costs”    means the amount (if any) by which:    (a)
   the interest which the Lender should have received for the period from the
date of receipt of all or any part of its participation in the Facility or
Unpaid Sum to the last day of the current Interest Period in respect of the
Facility or Unpaid Sum, had the principal amount or Unpaid Sum received been
paid on the last day of that Interest Period;    exceeds:    (b)    the amount
which the Lender would be able to obtain by placing an amount equal to the
principal amount or any Unpaid Sum received by it on deposit with a leading bank
in the Canadian interbank market for a period starting on the Business Day
following receipt or recovery and ending on the last day of the current Interest
Period. “Business Day”    means a day (other than a Saturday or Sunday) on which
banks and foreign exchange markets are generally open for business in Seoul and
Ontario. “CAD” or “Canadian Dollar”    means the lawful currency of Canada.
“Capital Asset”    means a tangible asset not bought or sold in the ordinary
course of business. “Capital Expenditure”   

for any period, means the amount payable by the

Borrower during that period in respect of:

   (a)    the purchase price of a Capital Asset;    (b)    rental payments (or
other forms of consideration paid for land use rights) during that period
(including any accelerated rental payment made in accordance with the terms of
the relevant lease) in accordance with a lease of a Capital Asset (including
rental payments under the Land Agreement); and    (c)    any other Project Asset
to the extent that the expenditure during that period in respect of that asset
would be characterised as a capital expenditure for that period under the
Applicable Accounting Standards.

 

3



--------------------------------------------------------------------------------

“CIA Agreement”    means the Connection Impact Assessment dated August 21, 2007
between Hydro One Networks Inc. and the Borrower. “Closing Date”    means the
date on which the Borrower satisfies of the documentary conditions precedent in
accordance with Clause 5.1 (Conditions Precedent). “COD”    means the Commercial
Operation Date (as defined in the RESOP Contract). “Commitment”    means, at any
relevant time, the maximum amount which the Lender is committed to make
available under the Facility, provided that the Advance Facilities shall count
towards the Commitment, as adjusted pursuant to the terms of this Agreement.
“Debt Service Reserve Account”    has the meaning given to it in Clause 18.15.
“Default”    means an Event of Default or a Potential Event of Default.
“Drawdown Date”    means the date of each Drawdown. “Drawdown”    means a
drawdown under the Facility. “Drawdown Notice”    means a notice substantially
in the form of Schedule 4 (Form of Drawdown Notice). “Encumbrance”    means any
mortgage, charge, pledge, hypothecation, lien, encumbrance, assignment by way of
security or other security interest or any other arrangement having the effect
of conferring security or securing any obligation of any person including a
conditional sale, hire purchase or finance lease or other title retention
agreement or any arrangement whereby rights are subordinated to the rights of a
third party. “Environmental Claim”    means, with respect to the Borrower, any
administrative, regulatory or judicial action or any claim, suit, lien, judgment
or demand by any other person or any Governmental Authority in relation to the
Project, which alleges the Borrower’s liability for costs of investigation,
cleanup costs, consultants’ fees, governmental response costs, damage to natural
resources (including wetlands, wildlife, aquatic and terrestrial species and
vegetation) or other property, including costs of land acquisition, income
restoration and resettlement components for    persons affected by the Project,
personal injuries, fines or penalties or any other damages in connection with:
   (a)    the presence or release of any Hazardous Substance at any location,
whether or not owned by such person; or

 

4



--------------------------------------------------------------------------------

   (b)    circumstances forming the basis of any violation, or alleged
violation, of any Environmental Requirement or any Governmental Authorisation
issued under any Environmental Requirement. “Environmental Requirement”    means
any Applicable Law relating to any:   

 

(a)

  

 

release, emission, entry or introduction into the air;

   (b)    discharge, release or entry into water including into any river,
watercourse, lake, or pond or reservoir, or the surface of the riverbed or of
other land supporting such waters, ground waters, sewer or the sea;    (c)   
deposit, disposal, keeping, treatment, importation, exportation, production,
transportation, handling, processing, carrying, manufacture, collection, sorting
or presence of any Hazardous Substance (including in the case of waste, any
substance which constitutes a scrap material or an effluent or other unwanted
surplus substance arising from the application of any process or activity
(including making it re-usable or reclaiming substances from it));    (d)   
noise;    (e)    conservation, preservation or protection of the natural or any
living organisms supported by the natural environment; or    (f)    other matter
whatsoever directly affecting the natural environment or any part of it.
“Equipment”    means all tangible personal property forming part of the Project
Assets. “Event of Default”    means any event or circumstance specified as such
in Clause 20 (Events of Default). “Facility”    means a credit facility in the
aggregate principal amount of CAD 7,305,471 to be extended to the Borrower by
the Lender under this Agreement, which includes the Advance Facilities. “Final
Repayment Date”    means the date falling ten (10) years after the COD is
achieved. “Finance Documents”    means:    (a)    this Agreement, the Guarantee,
the Limited Recourse Guarantee and Pledge Agreement and the General Security
Agreement; and

 

5



--------------------------------------------------------------------------------

   (b)    any other document (whenever executed) designated as such in writing
by the Lender,    in each case, for so long as the rights and obligations
expressed to be created thereunder remain (actually or contingently) to be
exercised or performed. “Financial Indebtedness”    means, with respect to any
designated person:    (a)    indebtedness for borrowed money or the deferred
purchase price of property or services (excluding obligations under agreements
for the purchase of goods and services in the normal course of business where
the due date for payment under such agreement is not more than one hundred and
eighty (180) days after the expiry of the period customarily allowed by the
relevant supplier, but including obligations under agreements relating to the
issuance of performance bonds, letters of credit or acceptance financing);   
(b)    obligations as lessee under leases that have been recorded as capital
leases in accordance with Applicable Accounting Standards (but excluding, for
the avoidance of doubt, any obligation arising under the Land Agreement);    (c)
   subject to paragraph (a) above, obligations (whether matured or contingent)
with respect to any letters of credit issued for the account of such person;   
(d)    indebtedness and obligations under any bond or other debt security or
financial instrument issued by such person;    (e)    obligations under direct
or indirect guarantees or indemnities or other contingent liabilities in respect
of, and obligations (contingent or otherwise) to purchase or otherwise acquire,
or otherwise to assure a creditor against loss in respect of, indebtedness or
obligations of others of the kinds referred to in this definition;    (f)    all
obligations of any other person secured by a lien on any property owned by such
person (whether or not such obligations have been assumed by that person);   
(g)    any amounts raised or liabilities arising under any transaction having
the commercial effect of a borrowing or raising of money;

 

6



--------------------------------------------------------------------------------

   (h)    indebtedness and obligations under any currency or interest swap, cap
or other arrangement or other derivative instrument;    (i)    receivables sold
or discounted (other than any receivables to the extent they are sold on a
non-recourse basis);    (j)    any note purchase facility or the issue of bonds,
notes, debentures, loan stock or any similar instrument; and    (k)    any
amount raised by the issue of redeemable shares which are redeemable (other than
at the option of the issuer) before the Final Repayment Date under the Facility.
“First Repayment Date”    means the date falling six (9) months after the COD is
achieved. “General Security Agreement”    means the general security agreement
to be entered into on or before the date hereof between the Borrower and the
Lender. “Generating Facility”    means all Generating Units and related towers.
“Generating Unit”    means each of the generating units forming part of the
Project, each comprising a wind turbine generator, Turbine Equipment, Balance of
Plant and ancillary equipment, described further in Attachment 1, Table 1 to the
Turbine Supply Agreement. “Governmental Authorisation”    means any
authorisation, approval, consent, concession, decree, permit, waiver, exemption
or approval from, or filing with, any relevant Governmental Authority.
“Governmental Authority”    means, in relation to any local or foreign country
or province, any ministry, department, instrumentality, agency, authority or
commission of such country or province. “Guarantee”    has the meaning given to
it in the Recitals. “Hazardous Substance”    means a hazardous substance, waste,
pollutant, contaminant or material subject to regulation as such under any
Environmental Requirement. “Helimax Agreement”    means the Purchase Order dated
June 29, 2010 between Helimax Energy Inc. and the Borrower regarding the
provision of services and deliverables as per Proposal No. 2010-016-PD (as
defined therein).

 

7



--------------------------------------------------------------------------------

“Holding Corporation”    means, in relation to any corporation, any other
corporation of which the first mentioned corporation is a Subsidiary. “Initial
Drawdown”    means the first Drawdown under the Facility on or after the date of
this Agreement. “Initial Drawdown Date”    means the date of the Initial
Drawdown. “Interest Payment Date”    means the last day of an Interest Period.
“Interest Period”    means, in relation to any Advance or the Facility, an
interest period ascertained in accordance with Clause 9 (Interest Periods).
“KEXIM”    means the Export-Import Bank of Korea. “Land Agreement”    means the
Option to Lease dated May 1, 2008 between the Borrower and Minten Family Farms
Ltd. and the Indenture of Lease dated March 29, 2010 between the Borrower and
Minten Family Farms Ltd., as amended, modified and supplemented from time to
time. “Legal Reservations”    means:    (a)    the principle that equitable
remedies may be granted or refused at the discretion of a court and the
limitation of enforcement by laws relating to insolvency, reorganisation or
other laws generally affecting the rights of creditors;    (b)    the time
barring of claims under the limitation acts, the possibility that an undertaking
to assume liability for or to indemnify against non-payment of stamp duty may be
void and defences of set-off or counterclaim;    (c)    similar principles,
rights and defences under the laws of any Relevant Jurisdiction; and    (d)   
such other reservations, assumptions or qualifications as to matters of law of
general application as have been made in legal opinions addressed and delivered
to the Lender pursuant to any Finance Document. “Limited Recourse Guarantee and
Pledge Agreement”    means the Limited Recourse Guarantee and Pledge Agreement
dated July 20, 2010 among the Borrower, the Lender and GBE, as amended, modified
and supplemented from time to time.

 

8



--------------------------------------------------------------------------------

“Major Project Documents”    means, collectively, the Turbine Supply Agreement,
the O&M Agreement, the RESOP Contract, the CIA Agreement, the Land Agreement,
the Stantec Agreement and the Helimax Agreement and any agreement replacing any
of the above listed agreements or designated as a Major Project Document by the
Lender with the approval of the Borrower (such approval not to be unreasonably
withheld or delayed). “Material Adverse Effect”    means an effect which is
material and adverse to:    (a)    the ability of the Borrower, a Shareholder or
a Guarantor to perform its obligations under any Transaction Document to which
it is a party;    (b)    the business or financial condition, operations or
properties (taken as a whole) of the Borrower;    (c)    the ability of the
Lender to exercise its rights and remedies under any Finance Document, including
the ability to enforce any security constituted or intended to be constituted
under the Security Documents or to the value of any such security;    (d)    the
legality, validity, or enforceability of any Finance Document or Major Project
Document; or    (e)    the ability of any counterparty to any Major Project
Document to observe and perform its material obligations under any Major Project
Document to which it is a party. “Material Government Approvals”    means the
permits, licences and approvals listed in Schedule 2 (Material Government
Approvals) and any permit, licence or approval replacing any of the permits,
licences and approvals listed in Schedule 2 (Material Government Approvals) or
designated as a Material Government Approval by the Lender acting reasonably
after consultation with the Borrower. “Notice of Default”    has the meaning
given to it in Clause 20.19 (Remedies). “O&M Agreement”    means the operations
and maintenance agreement to be entered into pursuant to Clause 18.16 (O&M
Agreement and O&M Contractor), as amended, modified or supplemented from time to
time between the Borrower and the O&M Contractor. “O&M Contractor”    means the
contractor under the O&M Agreement as agreed by the Parties. “O&M Services”   
has the meaning given to it in Clause 18.16 (O&M Agreement and O&M Contractor).
“Obligations”    shall mean all obligations of the Borrower and the

 

9



--------------------------------------------------------------------------------

   Guarantor now existing or hereinafter arising, direct or indirect, absolute
or contingent, due or to become due, under the Finance Documents, including (and
without duplication) in respect of (i) the principal of and interest on the
Facility and all other obligations, advances, debts and liabilities of the
Borrower and the Guarantor (including indemnities, fees, interest and Break
Costs and all other costs and expenses incurred under, arising out of or in
connection with the Facility, this Agreement, or any other Finance Document
(whether or not evidenced by any note or instrument and whether or not for the
payment of money), (ii) any and all sums advanced by the Lender in order to
preserve its interest in any Permitted Security Interest and (Hi) in the event
of any proceedings for the collection or enforcement of the Obligations, after
an Event of Default shall have occurred and be continuing and unwaived, the
expenses of retaking, holding, preparing for sale or lease, selling or otherwise
disposing of or realising any asset which is the subject of the General Security
Agreement, or of any exercise by the Lender of its rights under the General
Security Agreement, together with reasonable legal fees and court costs.
“Obligor”    means the Borrower and the Guarantor. “Official”    means a person
holding an office in any Governmental Authority. “Operators”    means the O&M
Contractor or such other operator appointed by the Borrower with the prior
written approval of the Lender. “Party”    means the Lender or the Borrower.
“Permitted Indebtedness”    means, in respect of the Borrower:    (a)   
Financial Indebtedness of the Borrower secured by Permitted Security Interests;
   (b)    Financial Indebtedness under the Project Documents and the Finance
Documents;    (c)    accounts payable and other amounts payable in the ordinary
course of business and incurred for the construction, operation and maintenance
of the Project, provided that such indebtedness is payable within ninety (90)
days of being incurred;    (d)    other Financial Indebtedness which does not
exceed, when aggregated with the amount of all Financial Indebtedness of the
Borrower referred to in paragraph (e) of this definition or secured by Permitted
Security Interests created in accordance with paragraph (c) of the definition of
“Permitted Security Interests”, CAD 100,000 or its equivalent in the aggregate;

 

10



--------------------------------------------------------------------------------

   (e)    Financial Indebtedness under agreements relating to the issuance of
performance bonds, letters of credit or acceptance financing where, in each
case, such obligations are for a term of less than ninety (90) days and are
entered into in the normal course of business provided that such Financial
Indebtedness does not exceed, when aggregated with the amount of all Financial
Indebtedness of the Borrower referred to in paragraph (d) of this definition or
secured by Permitted Security Interests created in accordance with paragraph (c)
of the definition of “Permitted Security Interests”, CAD 100,000 or its
equivalent in the aggregate; and    (f)    Loans borrowed from KEXIM to fund the
development work, preparation for the construction, construction and
commissioning of the Project, in the amount not exceeding CAD15,434,529 (the
“KEXIM Loan”). “Permitted Investments”    means CAD-denominated;    (a)    fixed
or savings deposits, promissory notes, certificates of deposit, commercial
papers or bills of exchange in each case with, issued or unconditionally
guaranteed or accepted by any entity set out in a list to be agreed between the
Lender and the Borrower from time to time;    (b)    bonds of, or guaranteed by,
the Government of Korea;    (c)    corporate bonds listed on a recognised
exchange with a minimum rating of A- by Standard & Poor’s or A3 by Moody’s or an
equivalent rating by another recognised credit rating agency provided that the
aggregate value of such bonds at any given time shall not exceed twenty percent
(20%) of the total value of Permitted Investments at that time;    (d)    money
market funds or open-end mutual funds, substantially all the assets of which are
comprised of deposits or securities of the types described in paragraphs (a),
(b) or (c) above; and    (e)    any other CAD-denominated investment in
instruments approved by the Lender,    provided that no instrument shall be a
Permitted Investment unless a first-priority, perfected security interest
therein can be granted.

 

11



--------------------------------------------------------------------------------

“Permitted Security Interests”    means any of the following:   

 

(a)

  

 

those Encumbrances arising under the Security Documents or in relation to the
KEXIM Loan;

   (b)    those Encumbrances arising by operation of law in the ordinary course
of the Borrower’s business provided that the same are in respect of obligations
which have not been due for more than forty-five (45) days or which are being
contested in good faith and, in either case, for which appropriate segregated
reserves have been established;    (c)    any Encumbrance on Project Assets,
which Project Assets are neither necessary for, nor integral to, the
construction, operation or maintenance of the Project as a whole and which
encumbrance is created, in the ordinary course of the Borrower’s business,
solely (i) as security for the payment of all or part of the purchase price
thereof or (ii) as security for the repayment of indebtedness incurred to
finance the purchase thereof or (iii) for the purpose of providing the Borrower
with the use, possession and/or enjoyment of the relevant Project Assets and, in
any such case, for or in respect of an amount not exceeding (when aggregated
with all similar amounts in respect of which Encumbrances exist pursuant to this
paragraph (c)) CAD 100,000 or its equivalent in the aggregate;    (d)    any
Encumbrance which is a result of a court order or judgment that is not yet final
or is being contested or is discharged within forty-five (45) days of its
creation (and for which, in each case, appropriate segregated reserves have been
established);    (e)    any netting or set-off arrangement entered into by the
Borrower in the ordinary course of its banking arrangements in respect of a
local accounts; and    (g)    any other security interests expressly permitted
under the Finance Documents;    (h)    liens for Taxes, rates, assessments or
other governmental charges or levies not yet due, or for which instalments have
been paid based on reasonable estimates pending final assessments, or if due,
the validity of which is being contested diligently and in good faith by
appropriate proceedings by the Borrower;    (i)    undetermined or inchoate
liens, rights of distress and charges incidental to current operations that have
not at such time been filed or exercised and of

 

12



--------------------------------------------------------------------------------

      which none of the Lender has been given notice, or that relate to
obligations not due or payable, or if due, the validity of which is being
contested diligently and in good faith by appropriate proceedings by the
Borrower;    (j)    reservations, limitations, provisos and conditions expressed
in any original grant from the Crown or other grants of real or immovable
property, or interests therein, that do not materially affect the use of the
affected land for the purpose for which it is used by the Borrower;    (k)   
licences, easements, rights-of-way and rights in the nature of easements
(including licences, easements, rights-of-way and rights in the nature of
easements for railways, sidewalks, public ways, sewers, drains, gas, steam and
water mains or electric light and power, or telephone and telegraph conduits,
poles, wires and cables) that do not materially impair the use of the affected
land for the purpose for which it is used by the Borrower;    (l)    title
defects, irregularities or other matters relating to title that are of a minor
nature and that in the aggregate do not materially impair the use of the
affected property for the purpose for which it is used by the Borrower;    (m)
   the right reserved to or vested in any Governmental Authority by the terms of
any lease, licence, franchise, grant or permit acquired by the Borrower or by
any statutory provision to terminate any such lease, licence, franchise, grant
or permit, or to require annual or other payments as a condition to the
continuance thereof;    (n)    the Encumbrance resulting from the deposit of
cash or securities to in connection with contracts, tenders or expropriation
proceedings, or to secure workmen’s compensation, unemployment insurance, surety
or appeal bonds, costs of litigation when required by law, liens and claims
incidental to current construction, mechanics’, warehousemen’s, carriers’ and
other similar liens, and public, statutory and other like obligations incurred
in the ordinary course of business;    (o)    security given to a public utility
or any Governmental Authority when required by such utility or authority in
connection with the operations of the Borrower in the ordinary course of its
business; and      

(p)

   purchase-money security interests (as defined in the PPSA) granted by the
Borrower.

 

13



--------------------------------------------------------------------------------

“Plant”    means the 10 MW (gross) wind farm power generating facility to be
constructed and owned by the Borrower comprising the Generating Facility and the
buildings, plant, equipment, machinery, spare parts, transmission facilities and
other facilities used or intended for use in connection with the Project and
necessary to generate and transport the electricity generated by the Generating
Facility to any purchaser of electricity, any ancillary facilities thereto, and
all additions and modifications thereto. “Potential Event of Default”    means
any event or circumstance which, with the giving of notice, the making of any
determination by the Lender (where the factual circumstances permit the making
of such determination) or the expiry of any grace period (or any combination of
the above), would become an Event of Default. “PPSA”    means the Personal
Property Security Act (Ontario). “Pro Forma Income and Cash Flow Statement”   
means the pro forma income and cash flow statement of the Borrower dated the
date of the execution of this Agreement; “Project”    has the meaning given to
it in the Recitals. “Project Assets”    means all assets from time to time owned
(whether legally or beneficially) by the Borrower or used and/or enjoyed by the
Borrower in connection with the Project, including:    (a)    the Generating
Units and the Sites;    (b)    all property and rights (whether tangible or not
and whether real or personal), processing, handling and related facilities and
equipment (whether movable or not) and all other improvements and property
located on the Sites and title (whether legal or beneficial) to which is held by
the Borrower; and    (c)    all facilities and equipment and all other property,
assets and rights (whether tangible or not and whether real or personal)
constructed or acquired from time to time by the Borrower for the conduct of the
Project. “Project Documents”    means:    (a)    the Major Project Documents;
and    (b)    any Additional Project Documents. “Project Insurances”    means
the insurances and reinsurances required to be taken out in accordance with this
Agreement.

 

14



--------------------------------------------------------------------------------

“Prudent Utility Practices”    means the practices, methods and acts engaged in
or accepted by a significant portion of the international electric generating
industry for facilities or equipment similarly situated to the Project that, at
a particular time, in the exercise of reasonable judgment in light of the facts
known or that reasonably should have been known at the time a decision was made,
would be expected to accomplish the desired result in respect of the design,
engineering, construction, operation and maintenance of the facilities or
equipment associated with the Project, in a manner consistent with Applicable
Law, Material Government Approvals, reliability, safety, economy, environmental
protection, Environmental Requirements and the construction, operation and
maintenance standards recommended by the Project’s equipment suppliers and
manufacturers. “REA Permit”    means the Renewable Energy Approval (REA) permit.
“Relevant Jurisdiction”    means, in relation to a corporation:    (a)    its
jurisdiction of incorporation; or    (b)    any jurisdiction where it conducts
its business. “Repayment Date”    means each date on which an instalment of the
Facility is to be repaid pursuant to Clause 7 (Repayment), provided that the
first Repayment Date shall occur on the First Repayment Date specified in the
definition of “First Repayment Date”. “Repayment Instalment”    means each
instalment for repayment of the Facility. “Repayment Schedule”    means the
schedule for repayment of the Facility as set out in Schedule 3 (Repayment
Schedule), which may be revised by mutual agreement of the Parties in case
achievement of the COD is delayed beyond May 1, 2012. “RESOP Contract”    means
the Renewable Energy Standard Offer Program Contract (RESOP # 11836) dated June
5, 2008 between the Borrower and the Ontario Power Authority and Renewable
Energy Standard Offer Program Contract Standard 200-Day Extension to Third
Anniversary Date Amending Agreement dated June 5, 2011 and Renewable Energy
Standard Offer Program Contract Standard 300- Day Extension To Applicable Third
Anniversary Date - Further Amending Agreement dated September 23,2011. “Secured
Party”    means the Lender. “Security Documents”    means each of the General
Security Agreement, the Pledge Agreement and the Limited Recourse Guarantee and
Pledge Agreement and any other document executed from time to time by any person
as a further guarantee of or security for all or any part of the Obligations.

 

15



--------------------------------------------------------------------------------

“Shareholder”    means GBE and any entities that become “Shareholders” pursuant
to the express provisions of Clause 19.1 (Shares and Dividends). “Sites”   
means the sites on which the Project is conducted. “Stantec Agreement”    means
the Professional Services Agreement between the Borrower and Stantec Consulting
Ltd. “Subsidiary”    means, in relation to any corporation or entity, any
corporation or entity:    (a)    which is controlled, directly or indirectly, by
the first-mentioned corporation or entity;    (b)    of which more than fifty
percent (50%) of the issued share capital or equivalent right of ownership is
beneficially owned, directly or indirectly, by the first-mentioned corporation
or entity; or    (c)    which is a subsidiary of another subsidiary (within this
definition) of the first-mentioned corporation or entity,    and, for these
purposes, a corporation or entity is treated as being “controlled” by a
corporation or entity if that other corporation or entity is able to direct its
affairs and/or to control a majority of the composition of its board of
directors or equivalent body, in each case, whether by contract or otherwise.
“Tax”    means any tax, levy, duty, charge, impost, fee, deduction or
withholding of any nature now or hereafter imposed, levied, collected, withheld
or assessed by any taxing or other Governmental Authority in any relevant
jurisdiction which is in the nature of tax and includes any interest, penalty or
other charge payable in respect thereof, and “Taxation” shall be construed
accordingly. “Total Loss”    means (a) any damage to all or substantially all of
the Plant or Ancillary Facilities which results in (i) an insurance settlement
with respect thereto on the basis of a total loss, or (ii) a constructive total
loss (which, for the purpose of this Agreement, shall mean the loss of utility
of 80% or more of the generating capacity of the Project) or agreed total loss,
in each case of this clause (a)(ii) pursuant to the terms of and conditions of
the insurance maintained by the Borrower (or any operator or contractor) in
respect thereof, or (b) any other damage to all or substantially all of the
Plant or Ancillary Facilities which results or will result in the Plant being
permanently unfit for use.

 

16



--------------------------------------------------------------------------------

“Transaction Documents”    means the Finance Documents and the Project
Documents. “Turbine”    means a wind turbine as described in Attachment 1, Table
1 of the Turbine Supply Agreement. “Turbine Equipment”    has the meaning given
in the Turbine Supply Agreement. “Turbine Supply Agreement”    means the wind
turbine generator (WTG) supply agreement dated June 30, 2010 between the
Borrower and the Lender. “Unpaid Sum”    means any sum due and payable but
unpaid by an Obligor under the Finance Documents.

 

1.2 Construction

In this Agreement, unless the context requires otherwise, any reference to:

 

“agreed form”    in reference to a document, means that a document which is
previously agreed in writing by or on behalf of the Borrower and the Lender;

“amendment”

   includes an amendment, supplement, novation, re-enactment, replacement,
restatement or variation and “amend” will be construed accordingly; “asset”   
includes any present or future asset, revenue, property or right and includes
uncalled capital; “authorisation”    includes any approval, consent, licence,
permit, franchise, permission, registration, resolution, direction, declaration
or exemption; “currency”    is a reference to the lawful currency for the time
being of the relevant country; “disposal”    means a sale, transfer, assignment,
grant, lease, licence, declaration of trust or other disposal, whether voluntary
or involuntary and whether pursuant to a single transaction or a series of
transactions, and “dispose” will be construed accordingly; “enforce”    together
with all grammatical variations thereof, includes all methods of enforcement or
suit and includes the taking of any of the actions referred to in Clause 20.19
(Remedies) hereof; “including” or “includes”    means including or includes
without limitation; “indebtedness”    includes any obligation for the payment or
repayment of money, whether present or future, actual or contingent, and whether
incurred as principal or as surety;

 

17



--------------------------------------------------------------------------------

“law” or “regulation”    includes any constitutional provision, treaty,
convention, statute, act, law, directive, decree, ordinance, subsidiary or
subordinate legislation, order, rule or regulation having the force of law and
any rule of civil or common law or equity; “order”    includes any judgment,
injunction, decree, determination or award of any court, arbitration or
administrative tribunal; “outstanding”    means, when used in relation to a
guarantee, the actual principal amount disbursed and outstanding at that time
under this Agreement in respect of which such guarantee has been granted;
“person”    includes any individual, corporation, body corporate or incorporate
or other juridical person, partnership, firm, joint venture or trust or any
federation, state or subdivision thereof or any government or agency of any of
the foregoing; and “winding-up”    includes any winding-up, liquidation,
dissolution or comparable process in any Relevant Jurisdiction.

 

1.3 Successors and Assigns

A reference to a person includes, where the context permits, its permitted
successors and permitted assigns.

 

1.4 Miscellaneous

In this Agreement, unless the context requires otherwise:

 

  (a) Statutes: references to provisions of any law or regulation shall be
construed as references to those provisions as amended, modified, re-enacted or
replaced from time to time;

 

  (b) Construction: words importing the singular include the plural and vice
versa; words importing a gender include the other gender;

 

  (c) Transaction Documents: references to this Agreement or any other
Transaction Document shall be construed as references to this agreement or such
document as the same may be amended, supplemented, restated or novated from time
to time (as permitted by the Finance Documents);

 

  (d) Clauses, Etc: references to Clauses, Schedules and Appendices are to
clauses of and schedules and appendices to this Agreement and references to this
Agreement include its Schedules and Appendices;

 

  (e) Headings: clause headings are inserted for reference only and shall be
ignored in construing this Agreement; and

 

18



--------------------------------------------------------------------------------

  (f) Entities: references to any entity may include a reference to any legal
state, sovereign government of that state, governmental body or legal or
juridical person.

 

1.5 Supremacy

With respect to the Parties, in the event of any conflict between the terms of
this Agreement and the terms of any other Finance Document, this Agreement shall
prevail.

 

2. THE FACILITY

 

2.1 Statement of Commitment

Subject to the terms of this Agreement, the Lender agrees to make the Facility
available during the Availability Period to the Borrower, provided that the
Advance Facilities shall count towards the total Commitment with respect to the
Facility.

 

3. DRAWDOWN OF ADVANCES

 

3.1 Drawing of Advances

Subject to the provisions of this Agreement, the Borrower may draw an Advance
under the Facility at any time during the Availability Period if:

 

  (a)

the Lender receives, not later than 10:00 a.m. (Seoul time) on a day that is not
later than the fifth (5th) Business Day and not earlier than the tenth
(10th) Business Day before the proposed Drawdown Date (or at such later time or
day as the Lender may approve), a duly completed Drawdown Notice; and

 

  (b) the amount of the total Advance to be drawn down is not less than
CAD100,000 or, in the event the Advance to be drawn down is the final Advance to
be drawn down and the total undrawn balance of the Facility is less than
CAD100,000, an amount equal to the undrawn balance of the Facility,

provided that the Borrower shall not be entitled to submit to the Lender more
than two (2) Drawdown Notices in any one calendar month.

 

3.2 Completion of Drawdown Notice

 

  (a) For the purposes of Clause 3.1 (Drawing of Advances), a Drawdown Notice
will not be regarded as having been duly completed unless:

 

  (i) the proposed Drawdown Date is a Business Day falling on or before the
expiry of the Availability Period; and

 

  (ii) all of the details required in the Drawdown Notice have been duly
inserted.

 

  (b) Each Drawdown Notice once given to the Lender is irrevocable and will
commit the Borrower to draw an Advance in accordance with such Drawdown Notice
except as otherwise provided in this Agreement or where the Lender notifies the
Borrower that such Drawdown Notice is not valid or one or more conditions
precedent to such drawdown have not been met.

 

19



--------------------------------------------------------------------------------

3.3 Reliance on Drawdown Notices

The Lender shall be entitled to rely and act upon any Drawdown Notice and any
documentation or information provided together with such Drawdown Notice which
appears on its face to have been duly completed by the proper authorised
person(s) of the Borrower, notwithstanding that such Drawdown Notice,
documentation or information proves to be not genuine or otherwise incorrect in
any respect.

 

4. PURPOSE AND FUNDING

The Borrower will apply the Facility exclusively towards funding the remaining
development work, preparation for the construction, construction and
commissioning of the Project. Without affecting the obligations of the Borrower
in any way, the Lender shall not be obliged (but shall have the right) to
monitor or verify the application of the proceeds of any Advance.

 

5. CONDITIONS PRECEDENT

 

5.1 Conditions Precedent

 

  (a) The obligations of the Lender to disburse funds for the Initial Drawdown
on the Initial Drawdown Date shall be subject to the receipt of all the
documents and evidence set out in Schedule 1 (Conditions Precedent) in form and
substance satisfactory to the Lender (or waived with the consent of the Lender),
by no later than two (2) Business Days before the proposed Initial Drawdown Date
and the satisfaction of all other conditions set out in Schedule 1 (Conditions
Precedent) (or waived with the consent of the Lender).

 

5.2 Further Conditions Precedent

The obligation of the Lender to participate in an Advance under Clause 2.1
(Statement of Commitment) is subject to the further conditions precedent that on
both the date of each Drawdown Notice and each Drawdown Date:

 

  (a) the representations and warranties in Clause 17 (Representations and
Warranties) to be repeated on those dates are correct in all material respects
and will be correct in all material respects immediately after the Advance is
made;

 

  (b) no Default is subsisting or will result from the provision of the Advance
other than any Default waived in accordance with the provisions of this
Agreement; and

 

  (c) all conditions precedent then required for drawdowns under the Facility
have been, and continue to be, satisfied in accordance with the provisions of
this Agreement.

 

6. AVAILABILITY

 

6.1 Availability Period

Subject to the terms of this Agreement, the Borrower will be entitled to utilise
the Facility during the Availability Period.

 

20



--------------------------------------------------------------------------------

6.2 End of Availability Period

Any balance of the Commitments under the Facility that remains undrawn or
unutilised, and in respect of which no Drawdown Notice has been delivered, at
close of business on the last day on which a Drawdown Notice is permitted to be
delivered under this Agreement, shall be automatically cancelled on the last day
of the Availability Period.

 

7. REPAYMENT

 

  (a) The Borrower may only repay principal amounts falling due under the
Facility in accordance with the terms of this Agreement.

 

  (b) Principal amounts under the Facility shall be repayable in semi-annual
repayments on each semi-annual Repayment Date with the first repayment to be
made on the First Repayment Date.

 

  (c) The Borrower shall repay the Facility in instalments in accordance with
the Repayment Schedule. All such repayments shall be made in accordance with
this Clause 7 (Repayment) and Clause 12 (Payments) of this Agreement.
Notwithstanding the provisions of the Repayment Schedule, if any part of the
Facility remains outstanding on the Final Repayment Date, the Borrower shall
repay in full such outstanding part of the Facility (together with any unpaid
interest and fees payable to the Lender under this Agreement) on the Final
Repayment Date.

 

8. PREPAYMENT AND CANCELLATION

 

8.1 Voluntary Prepayment

 

  (a) Subject to paragraph (b) below, Clause 12 (Payments), and the consent of
the Lender, the Borrower may, by giving not less than thirty (30) days’ prior
notice to the Lender, prepay any amounts outstanding under the Facility in whole
or in part (but, if in part, in a minimum amount of CAD 100,000); provided that
no prepayment under this Clause 8.1 (Voluntary Prepayment) shall be permitted
unless, before and after giving effect to such prepayment, the Debt Service
Reserve Account is fully funded to the extent then required under this
Agreement. Any such prepayment shall:

 

  (i) if made during the Availability Period be applied against the then
outstanding Facility on a pro rata basis; and

 

  (ii) if made after the Availability Period, such prepayment shall be applied
against each Repayment Instalment under the Facility on a pro rata basis,

provided that, in case of either paragraph (i) or (ii), no amounts prepaid may
be re-borrowed.

 

8.2 Mandatory Prepayments

 

  (a) Unless the Lender agrees otherwise, the Borrower shall, following:

 

  (i) receipt of any Insurance Proceeds (other than proceeds from business
interruption, and advance loss of profit insurance) following:

 

  (A) a Total Loss; or

 

21



--------------------------------------------------------------------------------

  (B) the Borrower notifying the Lender that it does not intend to apply any
Insurance Proceeds to rebuild or repair the Plant in accordance with this
Agreement; receipt of any amounts from any Governmental Authority following, and
resulting from the circumstances giving rise to, an Event of Default pursuant to
Clause 20.12(Nationalisation); or

 

  (ii) receipt of any amounts from any Governmental Authority following, and
resulting from the circumstances giving rise to, an Event of Default pursuant to
Clause 20.12 (Nationalisation),

prepay the Facility on a pro rata basis, in an aggregate amount equal to that
receipt.

 

  (b) Any prepayment pursuant to paragraph (a) above shall be:

 

  (i) paid by the next Interest Payment Date under the Facility after the date
of the receipt (but, in any event, within six (6) months of receipt thereof);

 

  (ii) subject to paragraph (a) above, applied against the remaining Repayment
Instalments under the Facility on a pro rata basis; and

 

  (iii) made without premium or penalty (save as set out in paragraph
(c) below).

 

  (c) The Borrower shall pay to the Lender an amount equal to any Break Costs
incurred by the Lender, as a consequence of any mandatory prepayment and
cancellation pursuant to the provisions of this Clause 8.2 (Mandatory
Prepayments).

 

8.3 Miscellaneous Provisions

 

  (a) Any notice of prepayment and/or cancellation under this Agreement is
irrevocable.

 

  (b) All prepayments under this Agreement shall be made together with accrued
interest and any Break Costs, up to and including the date of such prepayment,
on the amount prepaid and without premium or penalty.

 

  (c) No prepayment or cancellation is permitted except in accordance with the
express terms of this Agreement.

 

  (d) No amount of the Commitment cancelled under this Agreement may
subsequently be reinstated.

 

  (e) No amount prepaid under this Agreement may subsequently be re-borrowed.

 

9. INTEREST PERIODS

 

9.1 Duration

 

  (a) The first Interest Period in relation to each Advance shall commence on
its Drawdown Date and, in the case of each Advance after the first Advance,
shall end on the last day of the current Interest Period in respect of the
outstanding balance of the Facility (so that each Advance made during an
Interest Period shall be consolidated with the balance of the Facility at the
end of that Interest Period). Each subsequent Interest Period shall commence on
the last day of the preceding Interest Period.

 

22



--------------------------------------------------------------------------------

  (b) Subject to the other paragraphs of this Clause 9.1 (Interest Periods), the
Interest Periods shall be six (6) months.

 

  (c) If an Interest Period would otherwise overrun the Final Repayment Date,
such Interest Period shall be shortened so that it shall end on the Final
Repayment Date instead. If an Interest Period prior to the First Repayment Date
would otherwise overrun the First Repayment Date, such Interest Period shall be
shortened so that it shall end on the First Repayment Date instead.

 

  (d) The Lender shall notify (in writing) the Borrower of the duration of each
Interest Period promptly after ascertaining its duration in accordance with this
Clause 9.1 (Interest Periods).

 

9.2 Non-Business Days

If an Interest Period would otherwise end on a day which is not a Business Day,
that Interest Period shall instead end on the next Business Day in that calendar
month (if there is one) or the preceding Business Day (if there is not).

 

9.3 Other Adjustments

The Lender and the Borrower may enter into such other arrangements as they may
agree for the adjustment of Interest Periods and the consolidation and/or
splitting of the Advances.

 

10. INTEREST

 

10.1 Interest Rate

 

  (a) The rate at which the Borrower shall pay interest on each Advance or the
Facility (as the case may be) for each Interest Period relating thereto shall be
6.5% per annum.

 

  (b) All interest accruing on amounts outstanding under the Facility shall
accrue from day to day and be computed on the basis of the actual number of days
elapsed, from and including the first day to but excluding the last day of the
relevant period in a three hundred and sixty (360) day year.

 

  (c) For the purposes of this Agreement, whenever interest to be paid hereunder
is to be calculated on the basis of 360 days or any other period of time that is
less than a calendar year, the yearly rate of interest to which the rate
determined pursuant to such calculation is equivalent is the rate so determined
multiplied by the actual number of days in the calendar year in which the same
is to be ascertained and divided by 360 or such other number of days in such
period, as the case may be.

 

  (d) Notwithstanding anything contained herein to the contrary, the Borrower
will not be obliged to make any payment of interest or other amounts payable to
the Lender hereunder in excess of the amount or rate that would be permitted by
Applicable Law or would result in the receipt by the Lender of interest at a
criminal rate (as such terms are construed under the Criminal Code (Canada)). If
the making of any payment by the Borrower would result in a payment being made
that is in excess of such amount or rate, the Lender will determine the payment
or payments that are to be reduced or refunded, as the case may be, so that such
result does not occur.

 

23



--------------------------------------------------------------------------------

10.2 Due Dates

Except as otherwise provided in this Agreement, interest accrued on each
outstanding Advance or the outstanding Facility shall be paid to the Lender in
arrear on the last day of each Interest Period applicable thereto; provided that
subject to the written consent of the Lender, the initial payment of accrued
interest hereunder may be delayed and be payable in arrears on an Interest
Payment Date on or prior to the First Repayment Date.

 

10.3 Default Interest

If the Borrower fails to pay any amount payable by it under the Finance
Documents when due, it shall, forthwith on demand by the Lender pay interest on
the overdue amount from the due date up to the date of actual payment at a rate
2% per annum plus the interest rate per annum that would have been payable if
such overdue amount had, during the period of non-payment, constituted an
Advance.

 

11. [intentionally omitted]

 

12. PAYMENTS

 

12.1 Payments

At least ten (10) days before the due date for any payments due under this
Agreement, the Lender shall notify the Borrower of the amounts due and payable
by the Borrower to the Lender. All payments by the Borrower to the Lender under
this Agreement shall be made in immediately available funds to such account or
accounts as the Lender may notify to the Borrower not less than seven (7) days
before such payment is required to be effected by the Borrower.

 

12.2 Funds

Payments under the Finance Documents shall be made for value on the due date at
such times and in such funds as are specified in the relevant Finance Document
and in freely transferable funds.

 

12.3 Currency

 

  (a) Amounts payable in respect of costs, expenses and Taxes and the like are
payable in the currency in which they are incurred.

 

  (b) Any other amount payable under the Finance Documents is, except as
otherwise provided in the Finance Documents, payable in Canadian Dollar.

 

12.4 Set-off and Counterclaim

All payments made by the Borrower under the Finance Documents shall be made
without set-off or counterclaim.

 

24



--------------------------------------------------------------------------------

12.5 Non-Business Days

 

  (a) If a payment under the Finance Documents is due on a day which is not a
Business Day, the due date for that payment shall instead be the next Business
Day in the same calendar month (if there is one) or the preceding Business Day
(if there is not).

 

  (b) During any extension of the due date for payment of any principal under
this Agreement pursuant to paragraph (a) above, interest is payable on that
principal at the rate payable on the original due date.

 

13. TAXES

 

13.1 Gross-up

All payments made by the Borrower under the Finance Documents shall be made free
and clear of and without any deduction for or on account of any Taxes, except to
the extent that the Borrower is required by Applicable Law to withhold or make
payment(s) subject to any Taxes. If the Borrower is required by Applicable Law
to make any deduction for or on account of any Taxes (other than Excluded Taxes,
as defined below) from any sum paid, credited or payable by the Borrower under
the Finance Documents, the Borrower shall, save as provided in Clause 26.3 (No
Extra Cost), pay such additional amounts as may be necessary to ensure that the
Lender (or its permitted assignee) receives a net amount equal to the full
amount which it would have received had payment by the Borrower not been made
subject to such Taxes, provided that the Borrower shall not be required to pay
such additional amounts if they would not have arisen but for a failure by the
Lender (or a permitted assignee) upon reasonable notice from the Borrower, to
timely furnish the Borrower with a certificate or document that is required for
exemption from, or reduction in the rate of, such Tax. For the purposes of this
Agreement “Excluded Taxes” means, with respect to the Lender (or a permitted
assignee) capital taxes or income, franchise, branch profits or any other
similar Tax imposed on (or measured by) the net income of such Lender by any
Governmental Authority or pursuant to any requirement of Applicable Law of the
jurisdiction in which the Lender is organized, in which it maintains its
applicable lending office, or in which it carries on business.

 

13.2 Stamp Duty

The Borrower shall pay and, within ten (10) Business Days of demand, indemnify
the Lender against any cost, loss or liability that the Lender incurred in
relation to all stamp duty, registration and other similar Taxes payable in
respect of any Finance Document.

 

13.3 Tax Receipts

All Taxes required by Applicable Law to be deducted by the Borrower from any
amounts paid or payable under the Finance Documents shall be remitted by the
Borrower when due and the Borrower shall, within thirty (30) days of the payment
being made, deliver to the Lender evidence reasonably satisfactory to the Lender
(including all relevant Tax receipts) that the payment has been duly remitted to
the appropriate Governmental Authority.

 

25



--------------------------------------------------------------------------------

14. TAX CREDITS

 

  (a) If, following the payment by the Borrower of any additional amounts under
Clause 13.1 (Gross-up), the Lender shall determine that it has received or has
been granted a credit against, reduction or remission for any Taxes payable by
it or relating to an amount in respect of which the Borrower has paid an
additional amount under Clause 13.1 (Gross-up), the Lender shall reimburse to
the Borrower such amount as the Lender shall in its absolute discretion certify
to be the proportion of such credit or remission (if any) as will leave the
Lender (after such reimbursement) in no better or worse position than it would
have been in had the relevant deduction or withholding not been made.

 

  (b) Any determination made by the Lender under paragraph (a) above shall be
conclusive absent manifest error.

 

  (c) Any reimbursement due under paragraph (a) above shall be made within
thirty (30) days of the date on which the Lender certified the amount of the
credit, reduction or remission.

 

  (d) Nothing in paragraph (a) above shall:

 

  (i) require the Lender to disclose to the Borrower any details of its Tax
affairs;

 

  (ii) interfere with the right of the Lender to arrange their Tax affairs in
whatever manner it thinks fit;

 

  (iii) entitle the Borrower to enquire about the Lender’s Tax affairs; and/or

 

  (iv) require the Lender to claim relief in respect of any payment under Clause
13.1 (Gross-up) in priority to any other reliefs, claims or creditors available
to it.

 

15. [Intentionally omitted]

 

16. ILLEGALITY AND MITIGATION

 

16.1 Illegality

If it becomes unlawful in any relevant jurisdiction for the Lender to give
effect to any of its obligations under this Agreement or to fund or maintain the
Facility, then:

 

  (a) the Lender may notify the Borrower; and

 

  (b) (i) if such unlawfulness relates to the maintenance of the Facility, the
Borrower shall forthwith, or prior to such later date as may be permitted by the
relevant law, prepay, without premium or penalty, the Facility (which prepayment
may be a partial prepayment if such partial prepayment results in compliance
with the relevant law or regulation) together with interest accrued thereon and
Break Costs, if any, incurred on such affected Facility; or

(ii) if such unlawfulness relates to the availability of the Facility, the
Commitment (or, at the Borrower’s option, a portion thereof if such reduction
results in compliance with the relevant law or regulation) made by the Lender
will forthwith be cancelled without premium or penalty but with interest accrued
thereon and Break Costs.

 

26



--------------------------------------------------------------------------------

16.2 Mitigation

If circumstances arise in respect of the Lender which would, or would upon the
giving of notice, result in:

 

  (a) the Borrower being obliged to pay to the Lender additional amounts
pursuant to Clause 13.1 (Gross-up); or

 

  (b) the Borrower being obliged to repay the Facility or reduce the Commitment
pursuant to Clause 16.1 (Illegality);

then, without in any way limiting, reducing or otherwise qualifying the
Borrower’s obligations under Clauses 13.1 (Gross-up) to 16.1 (Illegality)
inclusive, the Lender shall, in consultation with the Borrower, endeavour
(without being under a legal obligation so to do) to take such reasonable steps
as may be open to it to mitigate or remove such circumstances, including
(without limitation) the transfer of its rights and obligations under this
Agreement to a third party acceptable to the Borrower, unless to do so might (in
the opinion of the Lender) be prejudicial to the Lender.

 

17. REPRESENTATIONS AND WARRANTIES

The Borrower makes the representations and warranties set out in this Clause 17
(Representations and Warranties) to the Lender.

 

17.1 Corporate Existence

The Borrower is a corporation duly incorporated and validly existing under the
laws of Ontario, Canada, and has full power, authority and legal right to own
its assets and to carry on its business.

 

17.2 Powers and Authority

The Borrower has full power, authority and legal right, and all necessary
corporate action has been or will be taken in order to authorise the Borrower,
to enter into and to exercise its rights and perform its obligations under the
Transaction Documents and the Material Government Approvals to which it is or is
intended to be a party or beneficiary.

 

17.3 Legal Validity

 

  (a) This Agreement and each other Transaction Document to which the Borrower
is or is intended to be a party constitute, or when executed will constitute,
legal, valid and binding obligations of the Borrower enforceable in accordance
with their terms subject to the Legal Reservations.

 

  (b) Subject to the Legal Reservations, it is not necessary in order to ensure
the validity, enforceability, priority or admissibility in evidence of any of
the Transaction Documents in Canada that any of them or any other document be
notarised or be filed or registered with any authority in Canada (other than
those registrations which are required to be filed under the PPSA, which have
been filed), any other procedure be observed, or any Tax be paid in respect
thereof.

 

27



--------------------------------------------------------------------------------

17.4 Governing law

Subject to the Legal Reservations:

 

  (a) the choice of governing law of the Finance Documents will be recognised
and enforced in its Relevant Jurisdictions; and

 

  (b) any judgment obtained in relation to a Finance Document in the
jurisdiction of the governing law of that Finance Document will be recognised
and enforced in its Relevant Jurisdictions.

 

17.5 Non-Conflict

The entry into the Transaction Documents to which it is or is intended to be a
party and/or the performance by the Borrower of any of its obligations and/or
the exercise by the Borrower of any of its rights under any such Transaction
Document will not:

 

  (a) conflict with any Applicable Law by which the Borrower or its assets are
bound;

 

  (b) conflict with the constitutional documents of the Borrower;

 

  (c) conflict with any other Transaction Document or any other material
agreement which is binding upon the Borrower or any asset of the Borrower;

 

  (d) violate any Material Government Approval applicable to the Borrower or the
Project; or

 

  (e) result in or create any Encumbrance (other than a Permitted Security
Interest) on any of the assets of the Borrower.

 

17.6 No Amendment

The Borrower (a) as of the date of this Agreement, has not agreed to any
material amendment to any Major Project Document other than those disclosed to
the Lender in writing as of the date of this Agreement and (b) as of any date
that this representation is repeated, has not entered into any additional
material agreements other than the Transaction Documents or those expressly
permitted hereunder without the prior written consent of the Lender.

 

17.7 No Default

 

  (a) No Default has occurred and is continuing.

 

  (b) No other event or circumstance is outstanding which constitutes (or, with
the expiry of a grace period, the giving of notice, the making of any
determination or any combination of any of the foregoing, would constitute) a
default or termination event (however described) under any other agreement or
instrument which is binding on the Borrower which has or would reasonably be
expected to have a Material Adverse Effect.

 

17.8 Authorisations

 

  (a)

All Governmental Authorisations necessary under laws or regulations applicable
to the Project in connection with (i) the due execution and delivery of and
performance

 

28



--------------------------------------------------------------------------------

  by the Borrower and the exercise by the Borrower of its rights under the
Transaction Documents to which it is a party, (ii) to make the Finance Documents
to which it is a party admissible in evidence in its Relevant Jurisdictions and
(iii) the grant by the Borrower of the Encumbrances created pursuant to the
Security Documents and the validity, enforceability and perfection thereof and
the exercise by the Lender of its rights and remedies thereunder to the fullest
extent permitted by the law have been obtained or effected and are in full force
and effect (or will, prior to the date such authorisations are needed, be
obtained and effected).

 

  (b) All material Governmental Authorisations necessary under laws or
regulations applicable to the Project in connection with the acquisition and the
operation and maintenance of the Project as contemplated by the Transaction
Documents are set forth in Schedule 2 (Material Government Approvals) and will,
from and after the Closing Date, have been duly obtained, validly issued, and
remain in full force and effect, other than the REA Permit which will have been
duly obtained and validly issued by November 1, 2011 and will thereafter remain
in full force and effect.

 

  (c) As of the Closing Date, the Project will conform to and comply in all
material respects with all covenants, conditions, restrictions and reservations
in the Material Government Approvals referred to in paragraph (a) above and
which are at such time required to be in effect.

 

  (d) The copies of the Material Government Approvals which the Borrower has
delivered to the Lender are true and complete copies of those documents.

 

17.9 Other Indebtedness

The Borrower has no Financial Indebtedness which is not Permitted Indebtedness
and its obligations under the Finance Documents rank at least pari passu with
all its unsecured obligations (save for obligations mandatorily preferred by
operation of any Applicable Law).

 

17.10 Valid Title

The Borrower:

 

  (a) has good title to, or a valid leasehold or land use right or easement or
right-of-way interest in accordance with any Applicable Laws, in all material
property that the Borrower purports to own, lease, or hold any such interest in
(including the Sites); and

 

  (b) has good title to all of the material assets which the Borrower purports
to own,

in each case subject to no Encumbrance other than any Permitted Security
Interests.

 

17.11 Contingent Liabilities

Except as fully reflected in (a) the Pro Forma Income and Cash Flow Statement
and (b) the financial statements delivered pursuant to Clause 18.1 (Information)
and (c) the obligations arising under the Transaction Documents, there is no
liability or obligation with respect to the Borrower of any nature whatsoever
(whether absolute, accrued, contingent or otherwise and whether or not due)
which has or would reasonably be expected to have a Material Adverse Effect.

 

29



--------------------------------------------------------------------------------

17.12 Stamp Duties

All stamp duty and other similar fees or charges in connection with the
Transaction Documents and the Material Government Approvals (if any) have been
paid in full or will have been paid in full when the same falls due (save where
the same is being contested in good faith and for which adequate provision has
been made) and no other fees or charges are required to be paid for the
legality, validity or enforceability of the Transaction Documents or the
Material Government Approvals (if any), except as stated in the legal opinions
delivered to the Lender pursuant to Clause 5 (Conditions Precedent).

 

17.13 [intentionally omitted]

 

17.14 Accounts

 

  (a) The Borrower’s Pro Forma Income and Cash Flow Statement and audited and
unaudited financial statements most recently delivered to the Lender were
prepared in accordance with Applicable Laws and Applicable Accounting Standards
consistently applied and show a true and fair view of (if audited) or fairly
present the financial position of the Borrower as at the end of, and the results
of its operations for, the financial period to which they relate, save to the
extent expressly disclosed in such financial statements or as otherwise
expressly disclosed to the Lender in writing;

 

  (b) There has been no material adverse change in the assets, business or
financial condition of the Borrower since the date of such financial statements,
and

 

  (c) The Borrower has made all arrangements in respect of the installation and
operation of the Borrower’s accounting and cost control system and management
information system (consistent with Prudent Utility Practices).

 

17.15 Litigation

No litigation, arbitration or administrative proceeding (other than proceedings
of a frivolous or vexatious manner) is currently taking place or pending or, to
the best of the knowledge of the Borrower (having made due and careful enquiry),
threatened against the Borrower or any of its assets (in any single case or
taken together) which, if adversely determined, would reasonably be expected to
have a Material Adverse Effect (other than those otherwise disclosed to the
Lender in writing prior to the date of this Agreement).

 

17.16 Information

All information provided by the Borrower, and to the Borrower’s knowledge, by a
Shareholder or a Guarantor in respect of the Project, was true and complete in
all material respects when it was provided to the Lender and all forecasts and
projections contained therein were arrived at after due and careful
consideration on the part of the Borrower and were, in its considered opinion,
fair and reasonable when made and the Borrower is not aware of any fact which
has not been disclosed in writing to the Lender which might make such
information, forecasts or projections materially misleading.

 

30



--------------------------------------------------------------------------------

17.17 Project Documents

 

  (a) The copies of the Project Documents which it has delivered to the Lender
are true and complete copies of those documents.

 

  (b) The Borrower is in compliance with its obligations under the Project
Documents in all material respects and is not aware of, and has not received any
notice of, any breach, termination, suspension or force majeure (as defined in
or contemplated by the relevant Project Documents) (or threatening of any of the
foregoing) under or affecting any Project Document.

 

17.18 Intellectual Property

The Borrower has available to it on or prior to the date upon which it is needed
for the purpose of the Project, all material intellectual property of every
description, including licences, copyrights, design registrations and know-how
necessary for the implementation of the Project.

 

17.19 Encumbrances

 

  (a) No Encumbrance exists over all or any part of the Project Assets owned or
purported to be owned by the Borrower or the assets of the Borrower which is not
a Permitted Security Interest.

 

  (b) Subject to the Legal Reservations, each Security Document creates the
Encumbrances it purports to create over the Project Assets owned or purported to
be owned by the Borrower and those Encumbrances are not subject to any prior or
pari passu Encumbrances (other than any Permitted Security Interests) and the
Borrower is not subject to liquidation or bankruptcy, composition or any other
similar insolvency proceedings.

 

17.20 [intentionally omitted]

 

17.21 Project Insurances

All Project Insurances which are required to be maintained or effected by it
pursuant to the Finance Documents as of the date this representation is made or
deemed to be made are in full force and effect, all premiums due and payable
have been paid and, to the best of the Borrower’s knowledge, no event or
circumstance has occurred, nor has there been any omission to disclose a fact,
which would in either case entitle any insurer to avoid or otherwise reduce its
liability under any policy that is part of the Project Insurances.

 

17.22 No Other Business

 

  (a) On and from the date of this Agreement, the Borrower has not engaged in
any business or activities, either alone or in partnership or joint venture
other than those in relation to the Project.

 

  (b) The Borrower has no Subsidiaries and holds no share capital or equivalent
right of ownership which is beneficially owned, directly or indirectly, in any
other person (other than in the form of Permitted Investments).

 

  (c) The Borrower has no investments other than Permitted Investments.

 

31



--------------------------------------------------------------------------------

17.23 No Force Majeure

No event of force majeure as defined in or contemplated by any Project Document
has occurred and is continuing for the purposes of that Project Document.

 

17.24 Taxes

The Borrower has, to the extent required by Applicable Law, timely filed all Tax
returns that are required to have been filed by it and has paid all Taxes, fees
and other charges properly imposed on it by any relevant Governmental Authority
(other than Taxes, fees and other charges the payment of which are not yet due
or which are being contested in good faith and for which adequate, segregated
reserves have been established).

 

17.25 Availability of Utility Services

All utility services material to and necessary for the operation of the Project
(including electricity, water, sewer, fire protection and telephone service) are
available or, if not currently needed, will be available to the Project as and
when needed.

 

17.26 Environmental

 

  (a) Environmental Requirements:

Except as disclosed to the Lender in writing on or prior to the date of this
Agreement, the Borrower:

 

  (i) has obtained all authorisations required under all applicable
Environmental Requirements, each such authorisation is in full force and effect,
all conditions of each such authorisation have been complied with and the
Borrower has not received any written notice indicating that any such
authorisation is likely to be terminated, revoked, suspended or cancelled;

 

  (ii) has duly performed and observed all applicable requirements under
Environmental Requirements; and

 

  (iii) has not received a notice of breach of any applicable Environmental
Requirement.

 

  (b) With respect to the Project and the Borrower and except as disclosed to
the Lender in writing on or prior to the date of this Agreement:

 

  (i) there is no existing non-compliance with any Environmental Requirement;

 

  (ii) the Borrower has not at any time generated, used, treated, recycled,
stored on, transported to or from or released at, on, under or from the Project
any Hazardous Substance;

 

  (iii) there are not now and never have been any underground storage tanks
located at the Project or the Sites;

 

  (iv) there are no asbestos contained in or forming part of, or contaminating
any part of, the Project or the Sites;

 

32



--------------------------------------------------------------------------------

  (v) there are no polychlorinated biphenyls used, stored or located at, or
contaminating any part of, the Project or the Sites; and

 

  (vi) there is no evidence of soil or groundwater contamination associated with
any part of the Project or the Sites,

other than those which have been disclosed in writing to the Lender on or prior
to the date of this Agreement.

 

  (c) Save for any Environmental Claim in existence as of the date of this
Agreement and which has been disclosed in writing by the Borrower to the Lender
prior to the date of this Agreement, in relation to the Project or the Borrower,
there are no current, pending or threatened material Environmental Claims or
material complaints relating to environmental matters or any other event or
circumstance relating any environmental matter.

 

  (d) All information relating to the Project contained in any document
submitted by the Borrower or any person on the Borrower’s behalf to any
Governmental Authority in connection with any environmental matter was true,
complete and accurate in all material respects at the time of submission and no
such document omitted any information the omission of which would have made such
document misleading in any material respect.

 

  (e) The Borrower has put in place, the requisite mechanisms and policies to
record, report on and respond to complaints or issues arising from or relating
to any environmental matter.

 

  (f) There are no facts, circumstances, conditions or occurrences regarding the
Project that could reasonably be expected to:

 

  (i) form the basis of an Environmental Claim with respect to the development,
construction, ownership or operation of the Project, against the Project or the
Borrower; or

 

  (ii) cause the Project to be subject to any restrictions on ownership,
occupancy, use or transferability under any Environmental Requirement,

other than those which have been disclosed in writing to the Lender on or prior
to the date of this Agreement.

 

17.27 Sufficiency of Project Documents

The services to be performed, the facilities and materials to be supplied, the
means available for supplying all such materials and the easements, licences and
other rights granted or to be granted to the Borrower, in each case, under the
terms of the Project Documents and the Material Government Approvals are
sufficient or will be sufficient upon their grant to enable the Project to be
constructed and operated on the Sites.

 

17.28 Pro Forma Income and Cash Flow Satement

 

  (a) The Pro Forma Income and Cash Flow Statement (as may be revised in
accordance with this Agreement):

 

  (i) has been prepared in good faith and with due care;

 

33



--------------------------------------------------------------------------------

  (ii) fairly presents in all material respects the Borrower’s expectations as
to the matters covered thereby as of their date;

 

  (iii) is based on, and will be based on, assumptions as to all factual and
legal matters material to the estimates therein (including dispatch levels,
interest rates, currency exchange rates and costs) where such assumptions were
reasonable as at the date it was prepared; and

 

  (iv) is and will be in all material respects consistent with the provisions of
the Transaction Documents and the Material Government Approvals.

 

  (b) Any forecasts supplied under this Agreement were arrived at after careful
consideration and have been prepared in good faith on the basis of recent
historical information and on the basis of assumptions which were reasonable as
at the date they were prepared and supplied.

 

17.29 Project

 

  (a) The Borrower has taken all action and adopted all appropriate practices as
are open to the Borrower diligently to develop, engineer, procure, construct,
commission and test the Project in a good workmanship manner in order to ensure
that the Project has been constructed in all material respects in accordance
with:

 

  (i) all Applicable Laws;

 

  (ii) the Environmental Requirements;

 

  (iii) the Project Documents; and

 

  (iv) Prudent Utility Practices.

 

17.30 Transactions with Affiliates

The Borrower is not a party to any contracts or agreements with, or any other
commitments to, whether or not in the ordinary course of business, any
Affiliate, except for the Transaction Documents or other agreements as expressly
permitted under, or contemplated by, the Finance Documents.

 

17.31 Continuing Representation and Warranty

The Borrower undertakes that the representations and warranties set out in
Clause 17 (Representations and Warranties) will be true and accurate on the date
hereof, and (except for representations that only relate to an earlier date) the
Borrower shall be deemed to repeat (i) such representations and warranties on
the Drawdown Date, the day on which a Drawdown Notice is received by the Lender
or on which an Advance is made and (ii) the representations and warranties set
out in Clauses 17.1 (Corporate Existence) to 17.5 (Non-Conflict), 17.8
(Authorisations), 17.10 (Valid Title), 17.13 (Immunity), 17.18 (Intellectual
Property), 17.20 (Powers of Attorney), 17.22 (No Other Business), 17.24 (Taxes),
17.26 (Environmental) and 17.30 (Transactions with Affiliates) on each Interest
Payment Date with reference to the facts and circumstances subsisting from time
to time.

 

34



--------------------------------------------------------------------------------

17.32 Acknowledgement of Reliance

The Borrower acknowledges that the Lender has entered into this Agreement in
reliance upon the representations and warranties contained in this Clause 17
(Representations and Warranties).

 

18. AFFIRMATIVE COVENANTS

The undertakings in this Clause 18 (Affirmative Covenants) are given by the
Borrower to the Lender and shall remain in full force for so long as any sum is
or may become payable under the Finance Documents or any Commitment is in force
unless the Lender otherwise agrees in writing.

 

18.1 Information

The Borrower shall:

 

  (a) Audited Financial Statements: as soon as they are available, but in any
event within one hundred and twenty (120) days after the end of each year,
supply to the Lender:

 

  (i) copies of the financial statements including balance sheets and profit and
loss statements of the Borrower in respect of such financial year audited and
certified without any material qualifications by an internationally recognised
firm of independent auditors approved by the Lender; and

 

  (ii) a certificate by an officer of the Borrower confirming (1) the solvency
of the Borrower and (2) the financial statements referred to in paragraph
(i) above give a true and fair view of the financial condition and results of
operations of the Borrower at the end of, and for such fiscal year in accordance
with Applicable Accounting Standards.

 

  (b) Unaudited Financials Statements:

 

  (i) as soon as they are available, but in any event within sixty (60) days
after 30 June in each year, supply to the Lender copies of unaudited financial
statements including balance sheets and profit and loss statements of the
Borrower in respect of the semi-annual period then ending prepared on a basis
consistent with its audited financial statements; and

 

  (ii) provide the Lender along with the financial statements delivered under
paragraph (i) above, a certificate signed by an officer of the Borrower to the
effect that the financial statements referred to in paragraph (i) fairly present
the financial position of the Borrower as at the end of, and the results of its
operations for, such semi-annual period in accordance with Applicable Accounting
Standards;

 

  (c) Financial Update: as soon as they are available, but in any event within
thirty (30) days of 31 March and 30 September of each year, supply to the Lender
copies of unaudited management accounts showing the revenue, expenses and
cashflows in the quarterly period ending on 31 March or 30 September, as the
case may be.

 

  (d)

Certificates and Other Statements: supply to the Lender, promptly on request,
such other financial or other information regarding the financial condition,
assets and operations of the Borrower (including any requested amplification or
explanation of

 

35



--------------------------------------------------------------------------------

  any item in the financial statements, budgets or other material provided by
the Borrower under this Agreement, any changes to management of Borrower and an
up- to-date copy of its shareholders’ register (or equivalent in its
jurisdiction of incorporation) relating to the Borrower, as the Lender may from
time to time reasonably request.

 

  (e) Notices: promptly upon the Borrower obtaining knowledge thereof, notify
the Lender of:

 

  (i) the occurrence of any Default;

 

  (ii) any litigation, arbitration or administrative proceedings (or threatened
proceedings) as referred to in Clause 17.15 (Litigation);

 

  (iii) any other event or circumstance which has or would reasonably be
expected to have a Material Adverse Effect;

 

  (iv) the introduction or implementation (whether or not at that time in
effect) of any law, regulation, authorisation (or change in any authorisation),
instrument, undertaking or obligation by any relevant Governmental Authority
which would have a Material Adverse Effect;

 

  (v) any decision of the Borrower or any relevant Governmental Authority
materially to decrease, accelerate or expand the level of capacity from the
Project or to abandon the Project;

 

  (vi) any notice of any material breach or force majeure (as defined in or
contemplated by the relevant Major Project Document) given or received by the
Borrower under any Major Project Document, and any notices or documents received
by the Borrower for the purpose of revoking, terminating, withdrawing,
suspending, modifying or withholding any Material Government Approval material
to and necessary for the execution, delivery or performance by the Borrower of
their respective obligations, or the exercise of their respective rights, under
the Major Project Documents, or the operation of the Project in the manner
contemplated by the Project Documents;

 

  (vii) any actual or proposed termination, rescission, discharge (otherwise
than by performance), amendment or waiver of, or indulgence under, any material
provision of any Project Document the impact of which is material to the
Project;

 

  (viii) any failure by the O&M Contractor to perform its material obligations
in accordance with the O&M Agreement, and Applicable Law;

 

  (ix) the introduction or implementation of any Applicable Law requiring the
Borrower to obtain any new material Governmental Authorisation;

 

  (f) Audited Financial Statements of the Guarantor: as soon as they are
available, but in any event within one hundred and eighty (180) days after the
end of each year, so long as it has obligations under the Finance Documents,
supply to the Lender, copies of the financial statements including balance
sheets and profit and loss, statements of the Guarantor in respect of such
financial year audited and certified without any material qualifications by an
internationally recognised firm of independent auditors.

 

36



--------------------------------------------------------------------------------

18.2 Inspection

 

  (a) The Borrower shall permit representatives of the Lender during business
hours upon reasonable advance notice (and at reasonable frequency) to visit and
inspect the Sites, to examine its books of record and accounts and any material
documents received by it and relating to the Project, and (subject to reasonable
confidentiality arrangements) to make copies and abstracts therefrom, to attend
any tests conducted at the Project or the O&M Agreement.

 

  (b) The Borrower shall at all times after the Drawdown Date cause a complete
set of the currently existing plans, specifications and manuals (and all
supplements thereto) relating to the Project to be available for inspection by
the representatives of the Lender and their representatives (as referred to in
paragraph (a) above).

 

  (c) Upon reasonable request by the Lender and subject to reasonable
confidentiality arrangements, the Borrower agrees to authorise its auditors to
discuss the financial condition, and the books and records of the Borrower with
the Lender or their representatives.

 

18.3 General Corporate

 

  (a) The Borrower shall maintain its corporate existence and conduct its
business, in material compliance with all Applicable Laws applicable to it.

 

  (b) The Borrower shall maintain 31 December in each year as its financial year
end.

 

  (c) The Borrower shall keep proper records and books of account in respect of
its business and the Project including as to the shares pledged to the Lender
under the Limited Recourse Guarantee and Pledge.

 

  (d) The Borrower shall establish and maintain adequate management information
and cost control systems (consistent with Prudent Utility Practices), and
maintain proper books and records in accordance with Applicable Accounting
Standards.

 

  (e) The Borrower shall cause GBE at all times to own 100% of the issued shares
in the Borrower and maintain control of the Borrower (and for the purposes of
this provision a corporation is treated as being “controlled” by a corporation
if that other corporation is able to direct its affairs and/or to control the
composition of its board of directors or equivalent body, in each case, whether
by contract or otherwise and if that other corporation holds a majority of the
voting rights in shareholder meetings of that corporation).

 

  (f) The Borrower shall promptly notify the Lender of any change in the
ownership of the issued shares in the Borrower.

 

18.4 Compliance with Laws

The Borrower shall comply with all Applicable Law in all material respects. The
Borrower shall use its best efforts to obtain, comply with the terms of and do
all that is necessary to maintain in full force and effect (including the
renewal, in good time, if necessary), all Material Government Approvals and any
additional Governmental Authorisations as shall now or hereafter be required
under Applicable Laws:

 

  (a) to enable the Borrower lawfully to enter into, and exercise its rights and
perform its obligations under, the Transaction Documents (including to enable
the Borrower to make payments to the Lender in accordance with the Finance
Documents);

 

37



--------------------------------------------------------------------------------

  (b) to maintain the due validity, binding nature and enforceability of the
Borrower’s obligations under the Transaction Documents; and

 

  (c) to enable the Borrower to own, operate and maintain the Project and to
sell energy,

and shall provide the Lender with a copy of all such Material Governmental
Approvals and Governmental Authorisations.

 

18.5 Environmental Covenants

The Borrower shall:

 

  (a) design, construct, operate, maintain and monitor the Project and ensure
that the Project is designed, constructed, operated, maintained and monitored,
in compliance with all Environmental Requirements in all material respects;

 

  (b) implement adequate on-going information disclosure and public consultation
activities in accordance with its obligations under this Agreement and all
Environmental Requirements applicable to it in all material respects;

 

  (c) as and when required, promptly obtain and maintain each Governmental
Authorisation in relation to the environmental aspects of the Project; and

 

  (d) ensure that it is in compliance with the terms of each Governmental
Authorisation in relation to environmental aspects of the Project in conducting
the Project.

 

18.6 The Facility

 

  (a) The Borrower shall ensure that its payment obligations under the Finance
Documents at all times rank at least pari passu in all respects with all its
unsecured and unsubordinated obligations, subject to Legal Reservations and
except those preferred solely by operation of Applicable Law.

 

  (b) The Borrower shall use the proceeds of the Facility exclusively for the
purposes specified in Clause 4 (Purpose and Funding).

 

18.7 Maintenance of Title and Encumbrances

 

  (a) The Borrower shall preserve and maintain good and valid title to the Plant
and other material assets of the Borrower (save as permitted pursuant to Clause
19.3(b) (Financial and Other Transactions)), free and clear of any Encumbrances
other than Permitted Security Interests.

 

  (b) The Borrower shall take or cause to be taken all action required to
maintain the Encumbrances created pursuant to the Security Documents and, to the
fullest extent permitted under Applicable Law, and subject to the Legal
Reservations, the priority thereof.

 

38



--------------------------------------------------------------------------------

18.8 Taxes; Tax Exemptions

The Borrower shall pay and discharge all Taxes, assessments and governmental
charges or levies whatsoever imposed on it or on its income or profits or on any
of its property and all Taxes, assessments and governmental charges or levies
that it has agreed to pay pursuant to any Transaction Document or Material
Government Approval and all lawful claims relating thereto prior to the date on
which penalties attach thereto, and shall timely file all returns relating
thereto, except to the extent that any such Tax, assessments and governmental
charges or levies is being contested in good faith and by appropriate
proceedings for which adequate reserves have been established therefore and so
long as any payment can be lawfully withheld in relation to such contested Tax,
assessments and governmental charges or levies.

 

18.9 Project Documents

 

  (a) The Borrower shall take all action as is reasonably open to it (including
enforcement action) to ensure that the material obligations of all other parties
under the Project Documents are observed and performed.

 

  (b) The Borrower shall take all action as is reasonably open to it (including
enforcement action) to ensure that after the date of this Agreement:

 

  (i) no material rights under the Project Documents are waived or otherwise
relinquished; and

 

  (ii) no material rights or obligations under the Project Documents are
assigned, novated, amended, varied, rescinded, cancelled, supplemented,
suspended or terminated, other than in accordance with the Finance Documents.

 

  (c) The Borrower shall ensure that:

 

  (i) the Project is tested, operated and maintained in accordance with Prudent
Utility Practices, the Material Government Approvals and the Transaction
Documents and in a manner which ensures all critical dates are attained in
accordance with the requirements of the O&M Agreement; and

 

  (ii) the financial manager, operation manager, plant manager or persons
performing equivalent duties, if any, employed by the Operators and working on
the Project are, to the best of the Borrower’s knowledge, suitably qualified and
technically able to perform their obligations under the O&M Agreement (and in
this regard, the Borrower agrees that it will provide the Lender with a notice
describing any change in such key personnel as soon as is reasonably practicable
after any such change, together with the professional resume of any new key
employee).

 

  (d) The Borrower shall enforce all its rights, privileges, powers and remedies
under the Project Documents to which it is a party in a reasonable and prudent
manner, including, where there is a subsisting Default, the taking of all
reasonable steps and the satisfaction of all preconditions to the exercise of
such rights, privileges, powers and remedies as are required by the Lender.

 

  (e) The Borrower shall, if it is in breach of a Project Document, keep the
Lender informed of all measures taken or intended to be taken to remedy the
default under the relevant Project Document, or to overcome, or compensate for,
its effect.

 

39



--------------------------------------------------------------------------------

  (f) The Borrower shall deliver to the Lender promptly, but in no event later
than ten (10) days after the receipt thereof by the Borrower, copies of all
Project Documents (including all amendments and renewals therefore) obtained or
entered into, or proposed to be obtained or entered into, by the Borrower after
the date hereof.

 

18.10 Performance of Obligations

The Borrower shall perform in all material respects each of its obligations
under each of the Transaction Documents to which it is a party. The Borrower
shall use best endeavours to maintain in full force and effect and preserve the
validity and enforceability of each of the Finance Documents and each of the
other Transaction Documents to which it is a party in accordance with the
respective terms thereof.

 

18.11 Replacement of Auditors

In the event that the Borrower wishes to replace its existing auditors for any
reason, the Borrower shall:

 

  (a) provide the Lender with written notice of its rationale therefore
acceptable to the Lender; and

 

  (b) replace its existing auditors with another firm of accountants approved by
the Lender.

 

18.12 Operation of the Project

The Borrower shall take all action and adopt appropriate practices as are open
to the Borrower diligently to operate, maintain and repair the Project in a good
and workmanlike manner (including the storage of a prudent level of spare parts
and the employment of administrative and operational personnel) in order to
ensure that the Project is operated and maintained in all material respects in
accordance with:

 

  (a) all Applicable Laws;

 

  (b) all Material Government Approvals;

 

  (c) the Project Documents; and

 

  (d) Prudent Utility Practices.

 

18.13 Encumbrances

 

  (a) In addition to the requirements of Clause 19.3(b) (Financial and Other
Transactions), the Borrower shall ensure that the Borrower’s interest in any
property replacing any Equipment or other Project Assets which was secured in
favour of the Secured Party under the General Security Agreement, is charged in
favour of the the Secured Party under the General Security Agreement in a manner
consistent with similar property of the Borrower.

 

  (b) The Borrower shall grant and execute the Encumbrances (by way of further
assurance) reasonably required by the Lender (in form and substance satisfactory
to the Lender) in respect of the interest of the Borrower in:

 

  (i) any Project Documents entered into by the Borrower after the date hereof
is made (subject where required to the consent of the other party to the
relevant contract, which consent the Borrower will use its best endeavours to
obtain); and

 

40



--------------------------------------------------------------------------------

  (ii) any Project Asset.

 

18.14 Project Insurance

 

  (a) The Borrower shall, without cost to the Secured Party, take out and
maintain at all times such insurances (and reinsurances) specified in this
Clause 18.14 (Project Insurance).

 

  (b) The insurance (and reinsurance) required by this Clause 18.14 (Project
Insurance) shall (to the extent relevant) be:

 

  (i) calculated to cover the Project and all Project Assets to their full
replacement value; and

 

  (ii) adjusted from time to time as necessary to maintain such full replacement
value.

 

  (c) Without limiting the requirements of this Clause 18.14 (Project
Insurance), at all times the Borrower shall:

 

  (i) obtain and maintain in full force those insurances that it is required to
obtain by the terms of any Transaction Document to which it is a party; and

 

  (ii) obtain and maintain in full force those insurances that it is required to
obtain by any Applicable Law; and

 

  (iii) obtain and maintain, and cause the Operators to obtain and maintain,
such insurance as is required under the O&M Agreement; and

 

  (iv) otherwise obtain any additional insurances that would normally be
maintained by a reasonable and prudent operator, owner or developer.

 

  (d) The Borrower shall procure, with respect to each insurance policy procured
pursuant to this Clause 18.14 (Project Insurance), that:

 

  (i) the Borrower is named as the principal insured;

 

  (ii) the Secured Party is named as a co-insured;

 

  (iii) each insurance policy, and to the extent commercially practicable, each
reinsurance policy is subject to an assignment of insurances;

 

  (iv) except as agreed by the Lender no insurance policy shall be subject to
any coverage exclusion or exception;

 

  (v) each insurance policy contains endorsements in form and substance
acceptable to the Lender); and

 

  (vi) the currency denomination of the insurance policies be Canadian Dollar.

 

  (e) The Borrower shall take such action as is reasonably available to it to
ensure that payments under each insurance and reinsurance policy that is part of
the Project Insurances are made in accordance with the relevant loss payee
clause.

 

41



--------------------------------------------------------------------------------

  (f) The Borrower shall, not less than thirty (30) days prior to the
commencement of a new Project Insurance or any renewal Project Insurance with
significant changes from expiring, deliver to the Lender, a statement detailing
the terms of the new Project Insurance or the renewal of the Project Insurance,
as applicable. Within fifteen (15) days of the commencement of a new Project
Insurance or renewal of a Project Insurance, the Borrower shall deliver to the
Lender: a Certificate of Insurance verifying the insurance has been bound and
its terms and conditions. A certified copy of each policy of insurance will also
be provided upon request.

 

  (g) The Borrower shall notify the Lender as soon as it becomes aware of:

 

  (i) the occurrence of any event which is reasonably expected to give rise to
the making of a claim in excess of CAD 100,000 under any Project Insurance;

 

  (ii) any event which could reasonably be expected to materially affect any
Project Insurance;

 

  (iii) any claim in excess of CAD100,000 which the Borrower makes under any
Project Insurance;

 

  (iv) any determination by an insurer in relation to a claim under any Project
Insurance consequent upon paragraph (i) or (iii) above; and

 

  (v) any proposed amendment to or variation of any Project Insurance which is
material or not compliant with the requirements of this Clause 18.14 (Project
Insurance).

 

  (h) The Borrower shall:

 

  (i) duly and punctually pay all premiums, commissions, Taxes, charges and
other costs necessary for effecting and maintaining any Project Insurance;

 

  (ii) not do anything which may in any way materially prejudice its rights or
those of the Secured Party under any Project Insurance; and

 

  (iii) promptly do all things necessary to make any claim or recover money
under any of the Project Insurances to which the Borrower is entitled.

 

18.15 Debt Service Reserve Requirement

 

  (a) The Borrower shall establish and maintain, a Debt Service Reserve Account
(the “Debt Service Reserve Account”).

 

  (b) The balance of the Debt Service Reserve Account shall be as of and from
the date one month prior to each Repayment Date until such Repayment Date, no
less than the aggregate of the scheduled principal and interest due and payable
on the outstanding Facility for that Repayment Date.

 

18.16 O&M Agreement and O&M Contractor

The Borrower and the Lender shall use their best efforts to enter into an O&M
Agreement by no later than December 31, 2010 (or such other date as agreed
between the Borrower and SHI) whereby the Lender or one of its Affiliates shall
be granted the exclusive right to provide operation and maintenance services
(“O&M Services”) for the first five (5) years after the COD necessary to support
the routine maintenance of the Generating Facilities,

 

42



--------------------------------------------------------------------------------

provided that the price of the O&M Services during the first twelve (12) months
after the COD for the four (4) Samsung Model 25xc Units shall be CAD 332,424 and
shall increase by mutual agreement of the parties based on the Pro Forma Income
and Cash Flow Statement, and provided further that if the Borrower and SHI fail
to enter into an O&M Agreement by such date, the Borrower may choose an O&M
Contractor other than the Lender or its Affiliate but only with the prior
written consent of the Lender.

 

19. NEGATIVE COVENANTS

The undertakings in this Clause 19 (Negative Covenants) are given by the
Borrower to the Lender and shall remain in full force for so long as any sum is
or may become payable under the Finance Documents or as any Commitment is in
force, unless the Lender otherwise agrees in writing.

 

19.1 Shares and Dividends

 

  (a) The Borrower shall not purchase or redeem any of its issued shares or
reduce its share capital or make a distribution of assets or other capital
distribution to its Shareholders or any payment to an Affiliate other than
pursuant to a Project Document.

 

  (b) The Borrower shall not issue or agree to issue any further shares or grant
options or warrants to subscribe for any further shares in the capital of the
Borrower to any person, provided that the Borrower may issue shares to the
Shareholder provided that any such recipients of additional shares execute a
security agreement and related documents as the Lender shall reasonably require
(and perfection of the security interests contemplated to be granted thereby) so
as to create security in favour of the Lender over the additional shares in the
Borrower in a similar manner to the security existing over the shares in the
Borrower.

 

  (c) The Borrower shall not undertake any public offering.

 

  (d) Save as expressly set out herein, the Borrower shall not permit the
Shareholders or the Guarantor to dispose of any of their direct or indirect
equity interests in the Borrower without the written consent of the Lender.

 

  (e) All transfers of ownership interests in the Borrower shall be subject to:

 

  (i) compliance by the Borrower, each existing Shareholder and new Shareholder
and each existing Guarantor and each new Guarantor, in each case as applicable,
with all Applicable Laws, the articles of incorporation of the Borrower;

 

  (ii) execution of a security agreement and related documents as the Lender
shall reasonably require (and perfection of the security interests contemplated
to be granted thereby) so as to create security in favour of the Lender over the
shares in the Borrower in a similar manner to the security existing over the
shares in the Borrower immediately prior to the transfers permitted pursuant to
this Clause 19.1 (Shares and Dividends).

 

19.2 Amendment of Constitutional Documents

The Borrower shall not amend its articles of incorporation if such amendment has
or would reasonably be expected to have a Material Adverse Effect, except as
required by Applicable Law.

 

43



--------------------------------------------------------------------------------

19.3 Financial and Other Transactions

The Borrower shall:

 

  (a) Scope of Business:

 

  (i) not carry on any business other than the carrying out of the Project; or

 

  (ii) not materially change the nature or scope of its business;

 

  (b) Disposals: not sell, transfer, lease or otherwise assign, deal with or
dispose of all or any material part of its business or assets (or agree to do
any of the foregoing) whether by a single transaction or by a number of
transactions whether related or not, or permit a set-off (other than by
operation of law) or combination of accounts (in respect of its book debts)
except:

 

  (i) sales of electric power and electric capacity to a purchaser as permitted
under Applicable Law;

 

  (ii) other sales, transfers and other dispositions of assets for good
consideration and in the ordinary course of business or of obsolete,
superfluous, worn out, defective or replaced assets in the ordinary course of
business (not including assets reasonably required for the operation or
maintenance of the Plant or for the performance of the Borrower’s obligations
under the Finance Documents or the other Project Documents unless such assets
are substituted with replacement assets suitable and of the same quality for the
use and secured in favour of the Lender in a manner similar to that of the
assets replaced);

 

  (iii) purchases or sales for cash of Permitted Investments prior to the
maturity thereof in accordance with the General Security Agreement;

 

  (iv) in favour of the Secured Party pursuant to the terms of the Finance
Documents;

 

  (c) Encumbrances: not create or attempt or agree to create or permit to arise
or exist any Encumbrance over all or any part of its assets or in the Project
Assets which is not a Permitted Security Interest.

 

  (d) Debt: not incur or have outstanding any Financial Indebtedness which is
not Permitted Indebtedness.

 

  (e) Loans, Guarantees, Contingent Liabilities: not lend money, grant any
credit, issue any guarantee or incur any contingent liabilities in excess of
CAD100,000 (or an equivalent of such amount in any other currency) at any one
time outstanding, except as provided for or required by the Project Documents or
the Finance Documents.

 

  (f) Acquisitions and Investments: not:

 

  (i) establish or acquire any Subsidiary;

 

  (ii) acquire all or part of the business of any other person;

 

  (iii) invest in any other person (other than through Permitted Investments);
or

 

  (iv) merge into, amalgamate with or consolidate with any other person.

 

44



--------------------------------------------------------------------------------

  (g) Capital and other Expenditure:

 

  (i) not make or incur any Capital Expenditure in excess of CAD 100,000 or its
equivalent in any one instance, or CAD200,000 or its equivalent in the aggregate
in any calendar year except if unencumbered security can be granted in favour of
the Lender and if such Capital Expenditure:

 

  (A) is required to comply with Applicable Laws acting reasonably; or

 

  (B) if it is incurred in the reinstatement, replacement or restoration of any
Project Assets in respect of which insurance proceeds have been received but
only to the extent that such insurance proceeds are permitted to be so applied
under the Finance Documents;

 

  (ii) not make any other expenditure or incur any other expenses in connection
with the Project which would be characterised as capital expenditure or project
operating expenses respectively under Applicable Accounting Standards, other
than as contemplated under the Major Project Documents and the Finance
Documents.

 

  (h) Affiliated Transactions: not enter into any transactions with its
Affiliates (including Affiliates of the Guarantor) or transactions relating to
the operation of the Project or otherwise contemplated in any Transaction
Document, other than on arm’s length commercial terms and with the approval of
the Lender (such approval not to be unreasonably withheld or delayed) and in any
event subject to the restrictions of this Clause 19 (Negative Covenants).

 

  (i) Bank Accounts: not open or maintain with any bank, financial institution
or any other person any deposit account (other than any Permitted Investment)
without the prior written consent of the Lender.

 

  (j) Assignment: not assign or allow the creation of any Encumbrance over the
Borrower’s interest in any Project Document other than a Permitted Security
Interest.

 

  (k) Cash: not make, or permit to be made, any payments save as permitted
pursuant to this Agreement or the other Finance Documents.

 

  (l) Leasing of assets: not enter into any agreement for the acquisition, use
or enjoyment of an asset or assets:

 

  (i) on the basis of a finance lease or a lease of a Capital Asset unless the
same is permitted under Clause 19.3(c) (Financial and Other Transactions) and
Clause 19.3(h) (Financial and Other Transactions); and

 

  (ii) on the basis of other leases unless the aggregate replacement value of
the asset or assets that are then the subject of such leases, when taken
together with the Borrower’s then aggregate liability under any leases of the
nature referred to in sub-paragraph (i) above, does not at any time exceed CAD
100,000 or its equivalent in the aggregate.

 

19.4 Settlements

The Borrower shall not consent to any settlement, resolution or compromise of
any litigation, arbitration or other dispute if the amount in dispute exceeds
CAD 100,000 (or its equivalent in any other currency) without the consent of the
Lender.

 

45



--------------------------------------------------------------------------------

20. EVENTS OF DEFAULT

Each of the events set out in Clauses 20.1 (Non-Payment) to 20.18 (Audit
qualification) of this Clause 20 (Events of Default) is an Event of Default
(whether or not caused by any reason whatsoever outside the control of the
Borrower or any other person).

 

20.1 Non-Payment

 

  (a) The Borrower does not pay:

any installment of principal or interest on the due date for such payment
unless:

 

  (i) such failure to pay is caused by administrative or technical error; and

 

  (ii) payment is made within two (2) Business Days of its due date; or

any other amount payable by it under the Finance Documents at the place and in
the currency in which it is expressed to be payable, and such failure is not
remedied within three (3) Business Days of the scheduled due date for such
payment or, where the due date for such payment is not scheduled pursuant to the
operation of the Finance Documents, within three (3) Business Days after notice
of such failure is given by the Lender to the Borrower.

 

20.2 Breach of Other Obligations

 

  (a) The COD is not achieved by May 1, 2012 and the Borrower fails to achieve
the COD by a subsequent reasonable date mutually agreed by the Borrower and the
Lender.

 

  (b) The Borrower does not comply with Clauses 18.6 (The Facility) or 18.14(a)
(Project Insurance) or 19.1 (Shares and Dividends) or 19.4 (Settlements).

 

  (c) The Borrower does not comply with any other provisions contained in Clause
18 (Affirmative Covenants) or Clause 19 (Negative Covenants) or any other
provision in any other Finance Document other than those referred to in
paragraph (a) above in this Section 19.2.

 

  (d) No Event of Default under paragraph (b) above will occur if the failure to
comply is capable of remedy and is remedied on or prior to the date that is
thirty (3) days (save where Clause 20 (Events of Default) expressly provides for
a longer cure period for such event, in which case such longer cure period shall
apply) of either the Lender giving notice to the Borrower in respect thereof or
the Borrower becoming aware of the failure to so complay (whichever comes
earlier), provided that, in determining on each day whether the Borrower has
cured the event, the requirement set out in the relevant Clause shall be deemed
to be required to be satisfied on that day and not on any preceding day.

 

  (e) Any event described in paragraph (c) above which occurs and is not capable
of remedy within the time periods provided in accordance with the above
provisions shall be an Event of Default immediately upon its occurrence.

 

20.3 Misrepresentation

A representation, warranty or statement made or repeated in or in connection
with any Finance Document or in any document delivered by or on behalf of the
Borrower or any Obligor pursuant to any Finance Document is found to have been
incorrect or

 

46



--------------------------------------------------------------------------------

fraudulent in any respect when made or deemed to be made or repeated and the
misrepresentation relates to events or circumstances which have, or would
reasonably be expected to have a Material Adverse Effect and the events or
omissions giving rise to such misrepresentation, if capable of cure, are not
remedied so that the original representation, warranty or statement is true and
correct to the satisfaction of the Lender within thirty (30) days of the notice
of the Lender requiring remedy.

 

20.4 Cross-Default

 

  (a) Any Financial Indebtedness of the Borrower or a Shareholder in an amount
exceeding CAD500,000 or its equivalent is not paid when due and is not otherwise
remedied by payment within any applicable grace period, waiver, replacement of
guarantee coverage (if applicable) or otherwise (unless such payment is being
contested in good faith and by appropriate proceedings and for which adequate
segregated reserves have been established therefor) and either the relevant
creditors of the Borrower commence action to enforce their legal rights against
the Borrower to receive payment of such Financial Indebtedness or such failure
to pay has or would reasonably be expected to have a Material Adverse Effect.

 

  (b) So long as the Guarantor has obligations under the Finance Documents, any
Financial Indebtedness of the Guarantor is not paid when due and is not
otherwise remedied by payment within any applicable grace period, waiver,
replacement of guarantee coverage (if applicable) or otherwise (unless such
payment is being contested in good faith and by appropriate proceedings and for
which adequate segregated reserves have been established therefor) and either
the relevant creditors of the Guarantor commence action to enforce their legal
rights against the Guarantor to receive payment of such Financial Indebtedness
or such failure to pay has or would reasonably be expected to have a Material
Adverse Effect, provided however, that no Event of Default will occur under this
Clause 20.4(b) (Cross-Default) if the aggregate amount of Financial Indebtedness
or commitment for Financial Indebtedness is less than CAD500,000.

 

20.5 Insolvency

 

  (a) The Borrower or any Obligor:

 

  (i) institutes proceedings to be adjudicated bankrupt or insolvent;

 

  (ii) consents to the institution of bankruptcy or insolvency proceedings
against it;

 

  (iii) files a petition or answer or consent seeking reorganisation or debt
relief under any Applicable Law or to appoint a receiver, liquidator, assignee,
trustee, sequestrator (or other similar official) in respect of itself or any
substantial part of its property;

 

  (iv) makes an assignment for the benefit of its creditors generally;

 

  (v) admits in writing its inability to pay its debts generally as they fall
due; or

 

  (vi) suffers any event which, under any Applicable Law, would have an effect
analogous to the events described in (i) to (v) above.

 

  (b)

Any involuntary proceedings shall have been commenced against the Borrower or
any Obligor seeking that such person be wound up or liquidated, adjudging such
person bankrupt or insolvent or seeking reorganisation, arrangements, adjustment
or

 

47



--------------------------------------------------------------------------------

  composition of or in respect of such person under any Applicable Law or
seeking the appointment of a receiver, liquidator, assignee, trustee,
sequestrator (or other similar official) over such person or over any
substantial part of its property, or the winding up or liquidation of its
affairs and (i) such proceeding continues undismissed for sixty (60) days, or
(ii) the Lender determines that there is no reasonable prospect of the Borrower
or the relevant Obligor successfully defending such proceedings or having the
proceedings dismissed.

 

  (c) Any proceedings or actions of a type described in either Clause 20.5(a)
(Insolvency) or 20.5(b) (Insolvency) above occur in relation to the Operators
during the period in which such entity has undischarged obligations under the
O&M Agreement, as applicable, and such proceedings or action has or would
reasonably be expected to have a Material Adverse Effect and such proceedings or
action is not dismissed or substitute arrangements satisfactory to the Lender
are not put in place within sixty (60) days from commencement of such
proceedings or actions.

 

  (d) Any final order is given adjudging the Borrower, any Obligor and any of
the Operators (but only during the period in which such Operator has
undischarged obligations under the O&M Agreement and such order has or would
reasonably be expected to have a Material Adverse Effect) bankrupt or insolvent
under any Applicable Law.

 

20.6 Judgments

A final judgment or judgments of a court having jurisdiction over the Borrower
shall be entered against the Borrower requiring the Borrower to pay an aggregate
amount in excess of CAD100,000 (or the equivalent thereof in any other
currency).

 

20.7 Cessation of Business

 

  (a) The Borrower or the Guarantor ceases, or threatens to cease, to carry on
all or a substantial part of its business during any period when it continues to
have obligations under the Transaction Documents and, save in the case of the
Borrower, substitute arrangements satisfactory to the Lender are not put in
place or the cessation or threat is not reversed or withdrawn, in each case,
within thirty (30) days from such cessation or threat.

 

20.8 Major Project Documents

 

  (a) Any party (other than the Borrower) to a Major Project Document does not
comply with any provision of that agreement and such breach is not cured, waived
or otherwise remedied within the applicable cure period set for in such
agreement and such event has or would reasonably be expected to have a Material
Adverse Effect and substitute arrangements satisfactory to the Lender are not
put in place, or the breach is not cured, waived or remedied, in each case
within sixty (60) days from such breach.

 

  (b) Any Major Project Document ceases to be in full force and effect prior to
its stated termination date (other than termination due to the default of a
party thereunder) or is repudiated or becomes void or unenforceable and such
event has or would reasonably be expected to have a Material Adverse Effect and
substitute arrangements satisfactory to the Lender are not put in place within
sixty (60) days.

 

48



--------------------------------------------------------------------------------

20.9 Illegality

 

  (a) It is or becomes unlawful for any person (other than the Lender) to
perform any of its obligations under the Finance Documents (excluding the
obligations under the Finance Documents to comply with the Project Documents)
and, save where the relevant person is the Borrower or the Guarantor, such
circumstance continues for, or substitute arrangements satisfactory to the
Lender are not put in place within, forty-five (45) days.

 

  (b) It is or becomes unlawful for any person (other than the Lender) to
perform any of its obligations under the Major Project Documents and such event
has or would reasonably be expected to have a Material Adverse Effect and such
circumstance continues for, or substitute arrangements satisfactory to the
Lender are not put in place within, sixty (60) days.

 

  (c) Any Finance Document or any provision of any Finance Document is required
by any Applicable Law to be waived, amended, modified or abandoned and such
event has or would reasonably be expected to have a Material Adverse Effect and
such consequences are not reversed or withdrawn or substitute arrangements
satisfactory to the Lender are not put in place within forty-five (45) days.

 

  (d) Any Major Project Document or any provision of any Major Project Document
is required by any Applicable Law to be waived, amended, modified or abandoned
and such event has or would reasonably be expected to have a Material Adverse
Effect and such consequences are not reversed or withdrawn or substitute
arrangements satisfactory to the Lender are not put in place within sixty
(60) days.

 

  (e) Any authorisation required in relation to the Project is revoked or
amended in any respect and such event has or would reasonably be expected to
have a Material Adverse Effect and such event is not reversed or withdrawn or
substitute arrangements satisfactory to the Lender are not put in place within
sixty (60) days.

 

  (f) Any material obligation expressed to be assumed by a party under a Finance
Document is not, or ceases to be, a valid and binding obligation of that party
or becomes void or unenforceable and in any such case substitute arrangements
satisfactory to the Lender are not put in place within forty-five (45) days of
the date on which the Borrower becomes aware of such material obligation
becoming void or unenforceable or ceasing to be valid and binding.

 

20.10 Effectiveness of Security

Subject to the Legal Reservations, the General Security Agreement, once executed
and delivered, ceases to be in full force and effect or ceases to be effective
to create the Encumbrance or to provide the priority of security purported to be
created thereunder and an equivalent Encumbrance is not effected within sixty
(60) days of such event.

 

20.11 Abandonment; Damage

 

  (a) The Borrower causes or permits an Abandonment at any time and such
Abandonment is not cured within thirty (30) days.

 

  (b)

All or a material part of the Project Assets are damaged or destroyed and the
Project Insurances and/or other sources of funds available to the Borrower are
not adequate to permit the restoration of the Project (including related
financing costs) and the

 

49



--------------------------------------------------------------------------------

  Borrower fails, within thirty (30) days of such damage or destruction, to
deliver a plan satisfactory to the Lender for the restoration of the Project in
a manner which would allow the Borrower to comply with its payment obligations
under the Finance Documents.

 

20.12 Nationalisation

Any Governmental Authority takes, or provides official notice that it intends to
take, any step with a view to the seizure, expropriation, nationalisation or
compulsory acquisition (whether or not for fair compensation) of the Borrower or
any of its material assets or a substantial part of the Project Assets and such
event has or would reasonably be expected to have a Material Adverse Effect.

 

20.13 Approvals

Any Material Government Approval is revoked, cancelled, modified or amended or,
when required to be renewed, is not renewed or a notice of violation is issued
under any Governmental Authorisation by the issuing agency or other governmental
instrumentality having jurisdiction thereover, or any proceeding is commenced by
any governmental instrumentality for the purpose of modifying, revoking or
cancelling any Governmental Authorisation, in each case in a manner which has or
would reasonably be expected to have a Material Adverse Effect and substitute
arrangements satisfactory to the Lender are not put in place within sixty
(60) days.

 

20.14 Project Insurance

The Borrower does not comply with Clause 18.14 (Project Insurance) in any
material respect.

 

20.15 Force Majeure

An event of force majeure (as defined in or contemplated by the relevant Major
Project Document) continues for longer than ninety (90) days under any Major
Project Document and such event has or would reasonably be expected to have a
Material Adverse Effect.

 

20.16 Environmental Matters

The Borrower fails to comply with any Environmental Requirement or Governmental
Authorisation issued under an Environmental Requirement and such failure to
comply has or would reasonably be expected to have a Material Adverse Effect.

 

20.17 Material Adverse Effect

Any other event or series of events occurs (other than any such event which is
already an Event of Default under another provision of this Clause 20 (Events of
Default)), which has a Material Adverse Effect.

 

50



--------------------------------------------------------------------------------

20.18 Audit qualification

The Auditors of the Borrower qualify the audited annual financial statements of
the Borrower and such qualification could reasonably be expected to have a
Material Adverse Effect.

 

20.19 Remedies

On and at any time after the occurrence of an Event of Default, the Lender may
issue a notice (a “Notice of Default”) of such Event of Default, as the case may
be, to the Borrower and concurrently or at any time thereafter exercise any of
the following remedies:

 

  (a) declare all amounts under the Facility then outstanding immediately due
and payable whereupon they shall become immediately due and payable;

 

  (b) demand that all or part of the Facility together with accrued interest and
all other amounts accrued under the Finance Documents be payable on demand,
whereupon they shall immediately become payable on demand by the Lender;

 

  (c) terminate or suspend all Commitments to lend or otherwise extend credit to
the Borrower;

 

  (d) step-in to complete or operate the Generating Facility;

 

  (e) exercise any and all rights of the Secured Party under the General
Security Agreement; and/or

 

  (f) exercise any and all rights and remedies available at law or in equity.

 

21. EXPENSES

 

21.1 Enforcement Costs

The Borrower shall forthwith on demand pay to the Lender the amount of all
out-of-pocket costs and expenses (including legal fees) incurred by it in
connection with the enforcement of, or the preservation of any rights under, any
Finance Document.

 

22. [intentionally omitted]

 

23. INDEMNITIES

 

23.1 Currency Indemnity

 

  (a) If the Lender receives an amount in respect of the Borrower’s liability
under the Finance Documents or if that liability is converted into a claim,
proof, judgement or order in a currency other than the currency (the
“contractual currency”) in which the amount is expressed to be payable under the
relevant Finance Document:

 

  (i) the Borrower shall indemnify the Lender as an independent obligation
against any cost, loss or liability arising out of or as a result of the
conversion;

 

  (ii)

if the amount received by the Lender, when converted into the contractual
currency at a market rate in the usual course of its business is less than the

 

51



--------------------------------------------------------------------------------

  amount owed in the contractual currency, the Borrower shall promptly on demand
pay to the Lender an amount in the contractual currency equal to the deficit;
and

 

  (iii) the Borrower shall promptly on demand pay to the Lender any exchange
costs and Taxes payable in connection with any such conversion.

 

  (b) To the extent permitted by Applicable Law, the Borrower waives any right
it may have in a jurisdiction to pay any amount under the Finance Documents in a
currency other than in which it is expressed to be payable.

 

23.2 Other Indemnities

 

  (a) The Borrower shall, within twenty (20) Business Days of demand, indemnify
the Lender against any costs, expenses, losses and liabilities which the Lender
incurs as a consequence of:

 

  (i) the occurrence of any Event of Default, subject to paragraph (b) below;

 

  (ii) the operation of Clause 20.19 (Remedies);

 

  (iii) (other than by reason of gross negligence, wilful misconduct or default
by the Lender) any payment of Unpaid Sum being received from any source
otherwise than on the date when such payment was due;

 

  (iv) (other than by reason of gross negligence, wilful misconduct or default
by the Lender) the Facility not being made after the Borrower has delivered a
Drawdown Notice or the Facility (or part of the Facility) not being prepaid in
accordance with a notice of prepayment; or

 

  (v) any Environmental Claim or any actual or alleged breach of any
Environmental Requirement or Governmental Authorisation issued under any
Environmental Requirement to the extent that the loss or liability incurred by
the Lender would not have arisen if this Agreement or any of the other Finance
Documents had not been executed.

 

24. EVIDENCE AND CALCULATIONS

 

24.1 Calculations

Save as otherwise expressly provided in this Agreement or any Finance Document,
interest and fees accrue from day to day and are calculated on the basis of the
actual number of days elapsed and a three hundred and sixty (360) day year.

 

25. WAIVERS AND AMENDMENTS

 

25.1 Waivers and Remedies Cumulative

The rights of the Lender under the Finance Documents:

 

  (a) may be exercised as often as necessary;

 

  (b) are cumulative and not exclusive of its rights under the general law; and

 

  (c) may be waived only in writing and specifically.

 

52



--------------------------------------------------------------------------------

Delay in exercising or non-exercise of any such right is not a waiver of that
right.

 

25.2 Amendments

 

  (a) Subject to paragraphs (b) and (c) below, any term of the Finance Documents
may be amended or waived with the agreement of the Borrower, the applicable
counterparties (if any) and the Lender. Any such amendment or waiver shall be
valid and binding on all the parties to such Finance Document.

 

  (b) An amendment or waiver not agreed or deemed agreed by the Lender and which
relates to a term of a Finance Document which expressly requires the consent of
the Lender is not binding on the Lender.

 

  (c) No amendments may be made to the Security Documents without the consent of
the Lender.

 

26. CHANGES TO THE PARTIES

 

26.1 Transfers by Borrower

The Borrower shall not assign, transfer, novate or dispose of any of, or any
interest in, its rights and/or obligations under the Finance Documents without
the written consent of the Lender.

 

26.2 Transfers by the Lender

The Lender may at any time assign or transfer any part of the Commitment and/or
any of its rights and/or obligations under the Finance Documents to a third
party.

 

26.3 No Extra Cost

If any assignment or transfer of all or any part of the rights or obligations of
the Lender under Clause 26.2 (Transfers by the Lender) made at any time,
results, as a consequence of laws or regulations in force at that time, in any
additional cost or amount being required to be paid by the Borrower under the
Finance Documents, then, unless the assignment or transfer was made at the
request of the Borrower, the new Lender will be entitled to receive an amount
only to the extent that the Existing Lender would have been so entitled had
there been no assignment or transfer.

 

27. DISCLOSURE OF INFORMATION

The Lender may only disclose any information relating to any Obligor and any
Finance Document (except information which is publicly available or in respect
of which disclosure is required by law) (the “Information”) to:

 

  (a) its Affiliates, head office, branches, and representative offices who have
a need to be provided with the information for the purposes of the Facility or
are involved in the credit process, inspection, internal controls or auditing
functions to whom such Information is routinely or ordinarily made available
provided that the Lender shall notify the party that the Information disclosed
is confidential (unless the party is bound by Applicable Law to treat all such
information as confidential); or

 

53



--------------------------------------------------------------------------------

  (b) any banking or other regulatory or examining authorities (whether
governmental or otherwise) on whose instructions banks are accustomed to comply,
upon an instruction to do so; or

 

  (c) its professional advisors, provided that the Lender shall notify the party
that the Information is confidential and such entity has entered into an
agreement that it will be bound by the provisions of this Clause 27 (Disclosure
of Information); or

 

  (d) any person with whom, in accordance with Clause 26.2 (Transfer by the
Lender), it is proposing to enter, or has entered into, any kind of transfer, in
relation to this Agreement, provided that such person has entered into an
agreement that it will be bound by the provisions of this Clause 27 (Disclosure
of Information).

 

28. SET-OFF

The Lender may, if an Event of Default is subsisting, set off any matured
obligation owed by the Borrower under the Finance Documents (to the extent
beneficially owned by the Lender) against any obligation (whether or not
matured) owed by the Lender to the Borrower, regardless of the place of payment,
booking branch or currency of either obligation. If the obligations are in
different currencies, the Lender may convert either obligation at a market rate
of exchange in its usual course of business for the purpose of the set-off. If
either obligation is unliquidated or unascertained, the Lender may set off in an
amount estimated by it in good faith to be the amount of that obligation.

 

29. SEVERABILITY

If a provision of any Finance Document is or becomes illegal, invalid or
unenforceable in any jurisdiction, that shall not affect:

 

  (a) the validity or enforceability in that jurisdiction of any other provision
of the Finance Documents; or

 

  (b) the validity or enforceability in other jurisdictions of that or any other
provision of the Finance Documents.

 

30. COUNTERPARTS

Each Finance Document may be executed in any number of counterparts, and this
has the same effect as if the signatures on the counterparts were on a single
copy of the Finance Document. Execution and delivery of any Finance Document by
facsimile or other electronic method of transmission shall have the same force
and effect as the delivery of an originally executed copy of such Finance
Document.

 

31. NOTICES

 

31.1 Giving of Notices

All notices or other communications under or in connection with the Finance
Documents shall be given in writing and, unless otherwise stated may be made by
letter or facsimile. Any such notice will be deemed to be given as follows:

 

  (a) if by letter, when delivered personally or on actual receipt; and

 

54



--------------------------------------------------------------------------------

  (b) if by facsimile, when received in legible form.

However, a notice given in accordance with the above but received on a
non-working day or after business hours in the place of receipt will only be
deemed to be given on the next working day in that place.

 

31.2 Addresses for Notices

 

  (a) The address and facsimile number of the Borrower are:

Zephyr Farms Limited

2700 Matheson Blvd. East

Suite 300, West Tower

Mississauga, Ontario I4W 4V9

Attention:

Fax:        1-888-549-9920

or such other as may be notified to the other Parties with not less than five
(5) Business Days’ prior notice.

 

  (b) The address and facsimile number of the Lender are:

Samsung Heavy Industries Co., Ltd.

Samsung Life Insurance Seocho Tower 1321-15

Seocho-Dong, Seocho-Gu

Seoul 137-857 Korea

Attention:

Fax:            +82 2

or such other as may be notified to the other Party with not less than five
(5) Business Days’ prior notice.

 

32. LANGUAGE

Any notice given under or in connection with any Finance Document shall be in
English. All other documents provided under or in connection with any Finance
Document shall be in English.

 

55



--------------------------------------------------------------------------------

33. JURISDICTION

 

33.1 Submission

For the benefit of the Lender, the Borrower agrees that the courts of the
Province of Ontario, Canada have jurisdiction to settle any disputes in
connection with any Finance Document (including a dispute relating to the
existence, validity or termination of this Agreement or any non-contractual
obligation arising out of or in connection with this Agreement) and accordingly
submits to the non-exclusive jurisdiction of the courts of the Province of
Ontario, Canada.

 

33.2 Forum Convenience and Enforcement Abroad

Each Party:

 

  (a) waives objection to the courts of the Province of Ontario, Canada on
grounds of inconvenient forum or otherwise as regards proceedings in connection
with a Finance Document; and

 

  (b) agrees that a judgement or order of a court of the Province of Ontario,
Canada in connection with a Finance Document is conclusive and binding on it and
may be enforced against it in the courts of any other jurisdiction.

 

33.3 Non-Exclusivity

Nothing in this Clause 33 (Jurisdiction) limits the right of the Lender to bring
proceedings against the Borrower in connection with any Finance Document:

 

  (a) in any other court of competent jurisdiction; or

 

  (b) concurrently in more than one jurisdiction.

 

34. GOVERNING LAW

This Agreement and any non-contractual obligation arising out of or in
connection with this Agreement shall be governed by and construed in accordance
with laws of the Province of Ontario and the federal laws of Canada applicable
therein.

 

35. ENTIRE AGREEMENT

This Agreement and any agreement, document or instrument attached hereto or
referred to herein integrate all the terms and conditions mentioned herein or
incidental hereto and supersede all oral negotiations and prior writings
(including without limitation, the Credit Advance Agreement and any amendments
thereto) in respect to the subject matter hereof. In the event of any conflict
between the terms, conditions and provisions of this Agreement and any such
agreement, document or instrument, the terms, conditions and provisions of this
Agreement shall subject to Clause 1.5 (Supremacy) prevail.

[SIGNATURE PAGE FOLLOWS]

 

56



--------------------------------------------------------------------------------

THIS AGREEMENT has been entered into on the date stated at the beginning of this
Agreement.

 

ZEPHYR FARMS LIMITED Per:  

LOGO [g358338ex10_6pg57a.jpg]

  Name: J COBB   Title: President  

 

  Name:   Title: SAMSUNG HEAVY INDUSTRIES CO., LTD. Per:  

LOGO [g358338ex10_6pg057b.jpg]

  Name: Tae Wook Sohm   Title: Vice President  

 

  Name:   Title:

 

57



--------------------------------------------------------------------------------

SCHEDULE 1

CONDITIONS PRECEDENT

 

1. Constitutional Documents

 

  (a) Certificate by an authorised signatory of the Borrower certifying that the
constitutional documents of the Borrower including its articles of incorporation
and by-laws are true and complete copies of the originals and have not been
varied, amended or revoked as of the date they are provided.

 

  (ii) Certificates of status issued by the Ontario Ministry of Government
Services in respect of the Borrower and the Guarantor.

 

2. Corporate Authorisations

Certificate by an authorised signatory of the Obligors, certifying that the
following documents are true and complete copies of the originals and have not
been varied, amended or revoked as of the date they are provided:

 

  (a) Certified true copies of all documentation evidencing the corporate action
taken by the Obligors to authorise the execution, delivery and performance of
the Finance Documents to which they are a party.

 

  (b) A copy of the specimen signature or seal of each person authorised to sign
the Finance Documents on behalf of each Obligor and to sign and/or despatch all
notices to be signed and/or despatched by each Obligor under or in connection
with the Finance Documents.

 

3. Finance Documents and Related Documents

Originals of each Finance Document duly executed by all parties to them.

 

4. Project Documents and Related Documents

 

  (a) Certified true copies of each Major Project Document, not including the
O&M agreement duly executed by all parties thereto.

 

  (b) A copy of the Pro Forma Income and Cash Flow Statement.

 

5. Material Government Approvals

Certified true copies of all Material Government Approvals set out in Schedule 2
(Material Government Approvals).

 

6. Project Insurance

Certified true copies of all Project Insurances.

 

7. Financial Matters

 

  (a) The most recent unaudited financial statements of the Borrower and the
Guarantor.

 

  (b) The letter of appointment of Rich Rotstein LLP, Chartered Accountants as
auditors of the Borrower, and an acknowledgement of appointment from the
auditors.

 

Signatory 1



--------------------------------------------------------------------------------

8. Legal Opinion

Legal opinion of counsel to the Borrower addressed to the Lender, in respect of
the due authorisation and enforceability of the Finance Documents, in form and
substance satisfactory to the Lender.

 

9. Security

All registrations required to perfect or give effect to the security created
under the Security Documents.

 

Signatory 2



--------------------------------------------------------------------------------

SCHEDULE 2

MATERIAL GOVERNMENT APPROVALS REQUIRED TO BE OBTAINED ON OR PRIOR TO THE
DRAWDOWN DATE

None

 

Signatory 3



--------------------------------------------------------------------------------

SCHEDULE 3

REPAYMENT SCHEDULE

Note: This repayment schedule assumes that the full amount of the Facility has
been advanced. If less than the full amount of the Facility is advance prior to
the end of the Availability Period, repayment amount of each installment will be
adjusted pro rata.

 

No.

   Principal Repayment
Amount (CAD)  

1

     94,133   

2

     94,133   

3

     100,237   

4

     100,237   

5

     106,663   

6

     106,663   

7

     113,731   

8

     113,731   

9

     803,184   

10

     803,184   

11

     173,166   

12

     173,166   

13

     184,732   

14

     184,732   

15

     196,619   

16

     196,619   

17

     209,149,   

18

     209,149   

19

     1,671,120   

20

     1,671,120      

 

 

 

Total

     7,305,471      

 

 

 

 

Signatory 4



--------------------------------------------------------------------------------

SCHEDULE 4

FORM OF DRAWDOWN NOTICE

 

To:    SAMSUNG HEAVY INDUSTRIES CO., LTD, as Lender From:    ZEPHYR FARMS
LIMITED

Date: [—]

ZEPHYR FARMS LIMITED

Credit Agreement

dated [—], 2010

(the “Credit Agreement”)

1. The Borrower wishes to draw an Advance in CAD as follows:

 

  (a) Drawdown Date: [—]

 

  (b) Amount: CAD [—]

 

2. The Borrower confirms that each condition precedent specified in:

 

  (a) Schedule 1 to the Credit Agreement; and

 

  (b) Clause 5.2 (Further Conditions Precedent) of the Credit Agreement,

is satisfied on the date of this Drawdown Notice and will be satisfied on the
Drawdown Date, or has otherwise been waived in accordance with the Credit
Agreement on or prior to the date of this Drawdown Notice.

 

3. The Borrower requests that the amounts mentioned under sub-paragraph 1(b)
above be immediately disbursed on the Drawdown Date in accordance with the
Credit Agreement into [[insert account details], account no. [—], at [—].

 

4. Attached are [insert description of evidence as to use of proceeds according
to Clause 4 of the Credit Agreement].

 

ZEPHYR FARMS LIMITED By:  

 

  Authorised Signatory

 

Signatory 5